 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDStorallManufacturing Company,Inc.andInterna-tionalUnion of Electronic,Electrical,Techni-cal, Salaried and MachineWorkers, AFL-CIO,Local1151.Cases26-CA-10428, 26-CA-10483, 26-CA-10534, 26-CA-10595, 26-CA-10704, and 26-CA-1075826 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 11 October 1984 Administrative Law JudgeJ.Pargen Robertson issued the attached decision.The Respondent and the General Counsel filed ex-ceptions and supporting briefs.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,' findings,2and conclusions,3 as modified, and to adopt therecommended Order as modified.iIn its brief to the Board,the Respondent renews its motion to strikecertain evidence concerning discnmmateeGaryMiller's dealings with anonparty personnel agency which,in his effort to secure employment, heconfused with Employment Consulting,Inc (ECI)Since this is back-ground evidence,upon which no violation is premised,it is not prejudi-cial to the Respondent The motion to strike is therefore deniedWe also deny the Respondent's renewed motion to sanction the Unionwith contempt and dismissal of the complaint for its alleged breach of astipulation entered into by the parties Pursuant to the stipulation, theparties agreed to seal and not to discuss outside the hearing the contentsof certain financial records of ECI According to the Respondent, theUnion breached the stipulation by distributing to unit employees a hand-bill containing information concerning the expenses incurred by the Re-spondent in securing temporary employees and the advice of a particularlabor relations consultantA review of the record supports the Union'sclaim that the subject information is contained in materials not coveredby the stipulationAccordingly, we find the Union has not breached thestipulationWe likewise deny the Respondent'smotion to reconsider and/ormotion to reopen hearing In that motion, the Respondent challenges thepropriety of the judge's recommended Order directing it to reinstate dis-crimmatee Miller because of certain alleged misconduct which occurredduring the strike starting 21May 1984,but following the close of thehearing on18 July 1984 TheRespondent may raise the issue of Crump'ssuitability for reinstatement in the compliance stage of this proceedingFurther,itscontention that it has,subsequent to events which are thesubject of the instant complaint,satisfied its bargaining obligation is irrel-evant to the issues presented2The Respondent contends that the judge's interpretation of the evi-dence and his credibility findings exhibit bias and prejudice On carefullyexamining the judge's decision and the entire record, we are satisfied thatthe contentions of the Respondent in this regard are without meritIt is the Board's established policy not to overrule a judge's resolutionswith respect to credibility unless the clear preponderance of all the rele-vant evidence convinces us that the resolutions are incorrectStandardDry Wall Products,91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the judge's credibility findings3Contrary to the judge, we find that the evidence fails to support theconclusion that ECI is a joint employer with the Respondent However,we find that ECI acted as the Respondent's agent in providing the tem-porary employees used by the Respondent to perform unit work,and thefollowing services related to these individuals administrative paperwork,skillqualifying,interviewing,reference,verification,payroll,and insur-anceMember Dennis agrees with the judge that the Respondent was a jointemployer with ECI of the temporary employees See her dissenting opm-1.We find the evidence does not support thejudge's finding that the Respondent violated Sec-tion 8(a)(1) by threatening employees with declin-ing work orders because of the union campaign.The judge found that, at a meeting of employeescalled by the Respondent, Executive Vice Presi-dent Jim Phillips reenacted a phone conversation inwhich a customer expressed concern that Storallwould be unable to meet its orders in light of uniontrouble, and that Phillips then went on to threatenthe employees with declining work orders becauseof the union campaign, in violation of Section8(a)(1).The judge found the threat was illustratedby the credited testimony of employees Miller,Roy Kilgore, and Frankie Armstrong, and was notdenied by Phillips. The record, however, showsthat these employees gave conflicting versions ofwhat, if anything, was said by Phillips after the re-enactment, that Phillips specifically denied makingthe statement the judge seems to have relied on inmaking his finding (Kilgore's version), and that noversion of what was said by Phillips warrants thefinding that Phillips unlawfully threatened employ-ees.According to Kilgore, after the reenactment,Phillips said that, since union activity began, workorders had been falling back and the warehouseswere getting stockpiled.Not only does Phillipsdeny making this statement but, even if said, its ac-curacy as a description of an existing business con-dition brought on by union activity is not chal-lenged by the General Counsel. So viewed, we finditto be a statement of fact protected by Section8(c) of the Act,4 rather than a threat of reprisal, asfound by the judge. Moreover, Kilgore's version iscontradicted by those of Miller and Armstrong,whose own versions lend little or no support to thejudge's finding.Armstrong did not recall Phillipsmaking any such statement and, consequently, noion inTLI, Inc,271NLRB 798 (1984) She also agrees with the judgethat the Respondent's decision to employ temporary employees on thenight shift,instead of recalling laid-off unit employees,was a mandatorysubject of bargaining See her discussion of category II management deci-sions inOtis Elevator Co,269 NLRB 891 at 896 (1984)We find no evidence to support the judge's finding that SupervisorRoyal Stokes interrogated Miller during a meeting at which Stokes veri-fied that the Respondent could start negotiations from zeroWe adopt,however,the judge'sfinding that Stokes' statement constituted a threatthat negotiations would result in a loss of benefits and therefore violatedSec 8(a)(1) of the Act No change in the recommended Order is requiredas a result of this modificationIn the absence of exceptions,we adopt pro forma the judge's findingthat the General Counsel failed to establish that President William Hurt'sremarks to employees led them to believe that benefits or wages wouldnecessarily decreaseIn the absence of exceptions,Chairman Dotson adopts pro forma thejudge's finding that Supervisor John Fairhead, by jokingly asking em-ployee Frankie Armstrong if he passed out union authorization cards, un-lawfully interrogated Armstrong in violation of Sec 8(a)(1)4Leggett & Platt, Inc,230 NLRB 463 (1977) CfCrown Cork & SealCo, 255 NLRB 14 (1981)275 NLRB No. 39 STORALL MFG COthreat can be found based on his testimony. Millertestified that Phillips at some point said, "[B]ecauseof this union stuff they were slowing down andcouldn't get out and get out orders and it wasreally messing up everything." Besides its ambigui-ty,Phillips' statement, as recounted by Miller, de-scribed a situation that the Respondent found itselffacing as an incidental effect of the ongoing organi-zational activity, rather than one that it would seekto cause. Therefore, the statement was both too ob-scure and vague to constitute a threat.Based on the foregoing, we find that the GeneralCounsel has failed to establish by a preponderanceof the evidence that the Respondent violated Sec-tion 8(a)(1) by threatening its employees with de-clining orders because of the union campaign. Ac-cordingly,we shall dismiss the allegation of thecomplaint on which the judge's finding is based.2.We agree with the General Counsel that thejudge erred in failing to find that the Respondentviolated Section 8(a)(5) and (1) of the Act by refus-ing, since 18 November 1983,5 to discuss and proc-ess employee grievances with the Union.Between 24 October and 16 November 1983, theUnion wrote seven letters requesting the Respond-ent to meet with it to discuss grievances arisingsince the Union's 18 October certification. Thegrievances related to various matters affecting theemployees' terms and conditions of employment,including alleged harassment, reduced hours, denialof Christmas bonuses, and disciplinary warnings.While the Respondent, in a 16 November letter, re-sponded to some of these grievances, in an 18 No-vember letter it indicated that "issuance of warningnotices in disciplinary action taken in reference toany bargaining unit employee is within manage-ment [sic] prerogative, and until such time as thereisa collective bargaining agreement between theparties, and so long as Storall continues to imple-ment a prior existing employment policy, Storalldoes not intend to discuss the merits or lack there-of of a particular disciplinary action." Thereafter,the Respondent did not respond to union letters, atleast six in number, that raised grievances concern-ing disciplinary action taken against unit employ-ees.It is well settled that grievances relating to termsand conditions of employment, including discipli-nary actions taken against employees, are proper5All dates arein 1983 unlessotherwise indicated221subjects of collective bargaining.6 An employer'sobligation under the Act with respect to individualgrievances presented by the collective-bargainingrepresentative of its employees is no different fromitsobligation with respect to contract negotiations.That is, an employer is obligated to discuss andprocess such grievances with the union in a sincereeffort to reach resolution.7 The absence of a collec-tive-bargaining agreement incorporating a griev-ance procedure does not relieve an employer ofthis obligation.8 Here, the Respondent, through its18November letter, made clear its position that,until a grievance procedure was agreed on by theparties, it had no intention of discussing, let aloneattempting to resolve, grievances concerning disci-plinary actions against unit employees. The Re-spondent thereafter indicated its adherence to thisposition by failing to respond to any of the griev-ances subsequently filed by the Union. We find thatby this conduct the Respondent has refused to dis-cuss and to process grievances in violation of Sec-tion 8(a)(5) and (1) of the Act.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, StorallManufacturing Company, Inc.,Jonesboro, Arkansas, its officers, agents, successors,and assigns, shall take the action set forth in theOrder as modified.1.Delete from paragraph 1(a) the phrase "bythreatening its employeeswith decliningworkorders because of the union organizing campaign."2. Insert the following as paragraph 1(d) and re-letter the subsequent paragraphs."(d)Refusing to discuss and process employeegrievances with the Union."3. Insert the following as paragraphs 2(b) and (c)and reletter the subsequent paragraphs."(b)Discuss and process employee grievanceswith the Union upon its request."(c)Remove from its files any reference to theunlawful discharges and notify the employees inwriting that this has been done and that the dis-charges will not be used against them in any way."4.Substitute the attached notice for that of theadministrative law judge.6Orkin Exterminating Co of Florida,152 NLRB 83, 117 (1965)7Arkansas Rice Growers Assn,171 NLRB 75, 76 (1968)8Id See alsoHarowe Servo Controls,250 NLRB 958, 1047 (1980) 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEES -POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe " National Labor - Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT interrogate our employees abouttheir union activities.WE WILL NOT prohibit employees from solicitingother employees to sign union authorization cardsduring nonwork time.WE WILL NOT create the impression that we areengaged in surveillance of our employees' unionactivities.WE WILL NOT ask our employees to give us theirunion authorization cards.WE WILL NOT threaten our employees that nego-tiations would start from zero.WE WILL NOT threaten our employees that itwould be futile to supportInternationalUnion ofElectronic, Electrical, Technical, Salaried and Ma-chineWorkers,AFL-CIO, Local 1151, or anyother labor organization...WE WILL NOT threaten employees with loss ofjobs and with loss of jobs for family members ofemployees because of their union activities.WE WILL NOT threaten our employees that itwill be hard for them to get rid of the union label;that the employee will be unable to find work inJonesboro. and northeast Arkansas because of theunion label; and that the employee would be easyto follow because his tracks are wide and deep.WE WILL NOT threaten our employees that theemployees will lose their family if they continue tosupport the union.WE WILL NOT threaten to spread false derogato-ry information about our employees because oftheir union activities.I-WE WILL NOT discharge and refuse to reinstate,or otherwise discriminate against,our employeesbecause they engaged in protected concertedstrikes or activity on behalf of a labor organization.WE WILL NOT refuse to bargain in good faithwith International Union of Electronic, Electrical,Technical, Salaried and Machine Workers, AFL-CIO, ' Local 1151, as the certified collective-bar-gaining representative of the employees in the fol-lowing described unit:All production and maintenance employees, in-cluding truckdrivers, fabricators, forklift oper-ators,welders, painters, grinders, janitors, linehangers, shipping and receiving employees,and testers,employed byus atour 5702Kruger St., Jonesboro, Arkansas, facility. Ex-cluded:Allother employees, including' allofficeclericalemployees,salesmen,guards,leadmen; assistant supervisors, and supervisorsas defined in the Act.WE-WILL NOT refuse to discuss and process em-ployee grievances with the Union.WE WILL NOT unilaterally reopen our night shiftusing temporary employees furnished by anotheragency without reemploying our laid-off employ-ees,without first negotiating with the Union.WE WILL NOT unilaterally cancel our employees'cash Christmas bonuses, and WE WILL NOT unilat-erally reduce normal daily working hours of ourunit employees.-WE- WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise-of the rights guaranteed them by Section 7 ofthe Act.WE WILL bargain' in good faith at reasonabletimes with the aforesaid labor organization, on itsrequest, as the -exclusive representative of the em-ployees in the above-described appropriate unit.WE WILL discuss and process employee griev-ances with the Union on its request.WE WILL offer immediate and full reinstatementtoTommy Crump, Danny Garner, Roy Kilgore,and Gary Miller to their former positions or, ifthose jobs no longer exist, to substantially' equiva-lent positions,without prejudice to their seniorityor any other rights or privileges previously en-joyed and WE WILL make them whole for any lossof earnings and other benefits resulting from theirdischarge, less any net interim earnings, plus inter-est.WE WILL notify each of them that we have re-moved from our -files any reference to their dis-charge and that the discharge will not be usedagainst them in any way.WE WILL offer the unfair labor practice strikers,on their unconditional applications to return towork, immediate and full reinstatement to theirformer jobs or to substantially equivalent positions,dismissing, if necessary, persons hired on or after21May 1984, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed and WE WILL make them wholefor any loss of earnings and other benefits resultingfrom their discharge, less any net interim earnings,plus interest.WE WILL make our employees whole for anyloss of earnings they suffered because of our un-lawfully refusing to grant their 1983 cash Christ- STORALL MFG. CO.mas bonuses and our unlawfully reducing normaldaily working hours from 8 to 7 during Novemberand December 1983, and January 1984, plus inter-est.WE WILL, on request, furnish relevant and neces-sary information to the Union as exclusive collec-tive-bargaining representative of our employees inthe aforesaid unit.STORALL MANUFACTURING COMPA-NY, INC..DECISIONSTATEMENT OF THE CASEJ.PARGEN ROBERTSON, Administrative Law Judge.The complaints herein are based on charges, includingamended charges, which were filed on various dates be-ginning on October 5, 1983. The complaints allege nu-merous independent 8(a)(1) violations and 8(a)(1) viola-tions in the denial of requested representation in, and thesubsequent holding of, disciplinary interviews along withthe eventual suspension and discharge of employee JerryLewis for conduct which was the subject of the allegeddisciplinary interviews; 8(a)(1) and (3) violations in thedischarges of employees Crump, Garner, and Kilgoreand the refusal to rehire employees Carl Cook and GaryMiller; 8(a)(1), (3), and (5) violations by Respondent uni-laterally reducing working hours for unit employees onNovember 10, 1983, from 8 to 7 hours per day, and Re-spondent, inDecember 1983, unilaterally refusing togrant unit employees a cash Christmas bonus; an 8(a)(1)and (5)violations inRespondent refusing to processgrievances since November 18, 1983, refusing to meetand negotiate with the Charging Party (the Union) atreasonable times; refusing to furnish the Union requestedinformation; refusing to furnish the Union requested in-formation regarding employees hired after March 22,1984, to perform bargaining unit work; and by Respond-ent'sunilaterally employing employees referred to itsinceMarch 26, 1984, rather than recalling or rehiringGary Miller. The General Counsel also alleges that unitemployees have engaged in an unfair labor practicestrike sinceMay 21, 1984. Thismatter washeard on var-ious datesbetween March 28 and July 18, 1984.1On the entire record, and from my observation of thewitnesses, and after due consideration of the briefs filedby the General Counsel and Respondent, I make the fol-lowing'Following close of the hearing on July 18, 1984, Respondent filed amotion to strike certain testimony and a motion for sanction and to holdthe Charging Party in contempt The latter motion has been contestedfactually by the Charging Party I deny both motions The evidence Re-spondent seeks to strike is not prejudicial to its position and may be rele-vant to material issue The motion for sanction/contempt seeks contemptsanctions which are beyond the scope of my authority and other sanc-tions which are unwarranted by the allegationsFINDINGSOF FACT2I.BACKGROUND223During an organizing campaign conducted at Re-spondent's facility in Jonesboro, Arkansas, a representa-tion case petition was filed by the Union on August 18,1983.Following an October 7 election, the Union wascertified on October 18, 1983, as exclusive bargainingrepresentative of Respondent's employees in the follow-ing described unit:All production and maintenance employees, includ-ing truckdrivers, fabricators, forkliftoperators,welders, painters, grinders, janitors, line hangers,shipping and receiving employees, and testers, em-ployed by the Employerat its5702Kruger St.,Jonesboro,Arkansas, facility.Excluded: All otheremployees, including all office clerical employees,salesmen,guards, leadmen,assistant supervisors, andsupervisors as defined in the Act.Respondent admits that the Union has been the exclu-sive collective-bargaining representative of the above-de-scribed unit employees at all times since October 18,1983.On August 11, 1983, 1 week before the Union filed itsrepresentation case petition, Respondent discharged em-ployees Tommy Crump and Danny Garner.A. The Alleged Illegal Discharges1.The August 1983 dischargesa.Tommy CrumpCrump was employed by Respondent as a welder fromthe first of June 1983 until his discharge on August 11,1983.Crump was considered a good welder by PlantManager Dale Goodwin. He progressed and was elevat-ed to the top pay rate for welders in his probationaryperiod, 6 or 7 weeks after he was first employed.There is no factual dispute regarding Crump's unionactivity.Crump testified that he talked to people aboutthe Union and solicited employees to sign union authori-zation cards. Crump's immediate supervisor Royal Stokesadmitted that Crump and other alleged discriminateesGarner and Kilgore, let him know that they were for theUnion.According to Crump, he discussed union affiliationwith Supervisor Stokes shortly after he was first em-ployed. At that time, according to Crump, Stokes spokein favor of the employees organizing. Stokes disputesCrump's testimony in that regard.3 However, Stokes2The commerce facts and conclusions are not atissueRespondent ad-mitted that it is a corporation with a place of business in Jonesboro, Ar-kansas, where it is engaged in the manufacture of tool and storage boxes,and is an employer engaged in commerce within the meaning of Sec2(2), (6), and (7) of the Act Respondent also admitted that the ChargingParty herein is a labor organization within the meaning of Sec 2(5) ofthe Act3Crump's testimony that Stokes originally spoke in favor of union or-ganizing is supported by the testimony of Roy Kilgore Kilgore testifiedthat Stokes once told him that Storall would be a better place if it had aUnion This particular issue is not critical to the complaint allegations 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoes not vigorously dispute Crump's testimony that onJuly 22, 1983, as Crump was passing out union authoriza-tion cards to other employees including Danny Garnerduring a break, Stokes told Crump that it was illegal "tobe passing those cards out on company property."Crump asked why did Stokes care and Stokes repliedthat he could not let "this kind of thing happen on myshift." Stokes told _ Crump that he had been telling Re-spondent'sExecutiveVice President Jim Phillips. Oncross-examination,Stokes admitted that he observedCrump passing out union cards to employees duringbreaktimes. Stokes testified that he did not think he toldCrump that it was illegal to pass out cards, but Stokestestified that he was not sure.4 Crump testified that after4 In view of their testimony,including Stokes'admission that he wasnot sure he did not tell Crump that his solicitation was illegal, I creditCrump's testimony along with Stokes' admission that he saw Crump pass-ing out union cards to other employees I also credit Crump's testimonythat Stokes told him that it was illegal for Crump to distribute the cardsand that Stokes had talked to Phillips about itIn determining the overall credibility of Tommy Crump, I have alsoconsidered the contents of a tape recording of a September 27, 1983phone conversation between Crump and Respondent'sowner,WilliamHurt Crumpand Hurt had several conversations including the one onSeptember 27, regarding Crump's efforts to return to work for Respond-ent and Respondent's efforts to remedy several problems Respondent, inits 'brief, argues that the September 27 tape recording impeaches theentire testimony of Tommy CrumpThe tape recording was received and there was no evidence demon-strating defects in the tape Therefore,I shall fully credit the tape since itpurports to be a verbatim account of the parties' September 27 conversa-tion-There is an obvious conflict at one point between the tape and TommyClump's testimony The tape shows that at one point early in the conver-sation,William Hurt told Crump that he would not go along with whatCrump proposed in their meeting the previous night Crump,after hear-ing the tape, testified that he believed the tape was incorrect, that Hurtdid not say he would not go along with Crump's proposal .To the extent Crump's testimony disagrees with the tape, I credit thetapeand discredit CrumpHowever, I do not find that the conflict between the tape and Crump'stestimony justifies impeaching Crump's entire testimony I could makesuch a finding if the conflict demonstrated either that Crump was deliber-atelymisrepresenting his recollection or that the contents of the tapeshowed that in other respects Crump misstated the truthAs to the first point, the evidence does not support a finding that eventhough Crump's recollection disagreed with the tape, he deliberately mis-represented his recollectionCrump testified before hearing the tape andafter hearing the tape that he did not recall Hurt saying that he could notgo along with Crump's proposalThe recordcontains nothing, and I ob-served nothing in Crump's demeanor, which demonstrated that Crumpwas untruthful in what he rememberedTherefore,Icannotfind thatCrump was anything more than`mistaken in his recollectionAs to the second point, there appears to be no actual conflicts in thetape recording's reference to other events and Crump's recollection ofthose events The most notable example of such a reference involves Wil-liam Hurt's reference to a proposal by Crump in their meeting the previ-ous night Crump's testimony reveals that a number of proposals weremade in the previous night's meeting including at least one by himCrump proposed that he be reinstated to his job with Respondent There-fore, the evidence reveals no conflicts between events discussed on thetape andCrump's testimony about those eventsAdditionally,in questioning the significance of the tape recording toCrump's overall credibility, I have also considered the following facts(1) The evidence revealed that, although William Hurt was aware thatthe call was being recorded, Crump did not learn of the recording untillong after the call Therefore, Crump was not motivated to prepare hisconversationbefore orduring the call in anticipationof the recording(2) Crump was not afforded access to the tape recording and the evi-dence did not show that he made notes or other references to the con-tents of the call Therefore, Crump, unlike Hurt, had no opportunity toreview the verbatim conversation before his direct testimonythe above-mentioned July 22 incident, he was placed ona dirtier job (grinding) on two occasions, and "nothing.Idid was good enough for [Stokes] any longer."b.Danny GarnerGarner, like Crump, was employed by Respondent asawelder from June to August 11, 1983. Garner hadworked for Respondent previously in 1978 andin 1980.On both those earlier occasions his employment wasended whenhe was included inlayoffs.Garner alsoengaged inunion activity.He was given acard by Tommy Crump whichhe signedon July 22,1983.Garner talked to several employees about theUnion.Garner testified that Royal Stokes was present whenhe filled out hisunioncard.Stokes asked Garner ifGarner thought that havinga union therewould do anygood and that Stokes did not "think it would help any-thing because they wouldn't have anything to bargainwith "Crump and Garner both testified " that Stokes thenasked for the cards and Crump gave Stokes his blankunion authorizationcards.-Stokes testified that he did not recall whether he sawDanny Garnersign a unioncard. Stokes denied tellingGarner that the Union would do no good and he deniedaskingCrump or Garner for the union 'authorizationcards.DiscussionOftentimes, Stokes testified that he could not recallevents which, if true, would be most memorable. For ex-ample, as shown above, he could not recall whether heprohibited Crump from passing out union cards duringbreak periods. On other occasions, his testimony was in-consistent.For example, early in his testimony Stokesdenied talking to employees about the union organizingdrive. Shortly thereafter, Stokes clarified his testimonyto admit engaging in casual conversations with employ-ees about the Union. Stokes eventually testified that thediscussions about the Union occurred on a daily basis.Iobserved Stokes' demeanor. He did not impress meas a candid witness. He seemed more interested in testi-fying in a_manner which was most likely to defend hisactions as Respondent's supervisor. Therefore, I shall dis-credit Stokes' testimony to the extent it conflicts withcredited testimony. -ing,his union activity and the events of July 22, 1983.c. August 9-11, 1983On August 9, a chain of events was initiated which in-volved employees Tommy Crump, Danny Garner, andTherefore, in consideration of the above factors, I find that I cannottotally discredit Tommy Crump However, the tape recording did provethat Tommy Crump may. be mistaken in his recollection of some of thematerial eventsTherefore, I have critically considered his testimony inallmaterial areasOnly in those areas where Crump's testimony appearstruthful and not in conflict with other credited testimony, have I creditedCrump_ STORALL MFG CO225Roy Kilgore-all of whom are now allegedas illegal dis-chargees.(1) August 9, 1983Danny Garner testified to two incidents involving himand Supervisor Stokes. In one, according to Garner, heasked Stokes for coffee in order to take medicationStokes refused Garner's request and also denied Garner'srequest that Garner be allowed to make coffee. Stokestold Garner that he could wait until his break to take hismedication or not takeit at all.Garner returned to work.At another point during his shift on August 9, Garnerwas instructed by Stokes not toagain usethe restroom inthe back of the plant. Garner testified that Stokes toldhim not to leave his workstation exceptduring break-time.Crump, Roy Kilgore, and others during the next break ifthey had heard of any new work rules. Crump went toStokes. Stokes denied theimplementationof new workrulesSubsequently, on August 9, Crump, Kilgore, andGarner discussed the events regarding Stokes and theirperception that he wasinstitutingnew work rules. Theydecided to talk to Plant Manager Dale Goodwin aboutthe perceived new work rulesSubsequently, several days after his original testimony,Goodwin was recalled to testify by Respondent. On thatoccasion, Goodwin recalled that Crump also complainedthat Stokes talked to some people "at length, like 10 or15minutes at a time and [Stokes] didn't have much tosay to other people."(3)August 11Tommy Crump testified that on arriving at work onAugust 11, he learned from Dale Goodwin that he hadbeen fired. Goodwin told him that he and Phillips haddecided "it would be in the best interest of everyoneconcerned if they let [Crump] go." Goodwin admitted toCrump that Crump's work was excellent. Crump subse-quently talked with Jim Phillips who told Crump that hehad decided "to support the people-his foreman."Danny Garner was told by Dale Goodwin on August11 that he was being fired because of Garner's absentee-ism.Garner then spoke with Phillips. Garner asked whythey had waited until then to discharge him for absentee-ism when he had been back to work for 3 days afterhaving returned with a doctor's excuse. Phillips repliedthat he had thought it over and that this was the bestthing to do.(2) August 10After reporting to work, Crump, Garner, and Kilgorewent to Dale Goodwin's office.According to Garner, he asked Goodwin if the samerules applied to their shift as to the first shift. GarnertoldGoodwin, "What Royal [Stokes] had told himGoodwin agreed to check into the matter.-Garner also recalled that Crump told, Goodwin thatStokes had been talking to Crump about the Union. Kil-gore,said that Stokes had threatened to fire him becauseKilgore started out at a higher payscale.Crump recalled telling Goodwin about the August 9incident after telling Goodwin they were having someproblems and that they were there to try to work themout.After mentioning Garner's August 9 restroom inci-dent, Crump complained to Goodwin about Stokes' su-pervisory practices including keeping employees at eachother's throats and cheating the employees out of break-time.Crump also recalled that Kilgore told Goodwinthat Stokes resented the fact that Kilgore had started outat a higher rate of pay because of his prior work experi-ence. At the conclusion of the meeting, Goodwin said hewould check into the matter and get backKilgore testified that he told Goodwin about Stokes'resentment of his higher initial pay rate. He also recalledCrump `telling Goodwin that Stokes was talking to himabout the Union. Garner told Goodwin about the "newrules" that Stokes was "going to start enforcing." 'Dale Goodwin testified that Tommy Crump was dis-charged because, in part, of what happened in theAugust 10 meeting involving Goodwin, Crump, Garner,and Kilgore. Goodwin testified that he cannot recall thespecifics of that meeting, other than to recall that Crumpcomplained that his supervisor (Stokes) would not bringhim parts, and that the supervisor talked down to him.d.ConclusionsThe evidence supports a prima facie case that CrumpandGarner were discharged in violation of Section8(a)(1) and (3). Both employees' union activities came tothe attention of Respondent on July 22 when Crumppassed out and Garner signed a union authorization card.The Union came up during the employees' August 10meeting with Plant Manager Goodwin. Moreover, thatmeeting which included a discussion of working condi-tions, also involved other concerted protected activities.Three employees, Garner, Crump, and Kilgore joined inconcerted activity for the purpose of discussing with theplantmanager, actions of their immediate supervisorduring work, along with discussions about work rules.5The testimony of Plant Manager Goodwin clearly estab-lishes that the August 10 meeting caused the immediatedischarge of Crump and Garner. As shown above,Goodwin admitted that their discussions on August 10contributed to the decision to discharge Crump.Ishall discuss below Respondent's asserted defense.However, in consideration of whether the General Coun-sel established a prima facie case, I note the close timingbetween Crump and Garner's overt union activities andtheir discharge, the even closer timing between theirconcerted protected activity on August 10 and their dis-charges; Goodwin's admissions that the August 10 meet-ing led to the discharge of Crump; the antiunion animusof Respondent as shown below; and the absence of anyproximate justification for the discharge of Crump andGarner.5Respondent concedes at its Br 27 that the August 10 meeting in-volved concerted activity by Crump, Garner, and Kilgore Respondentargues the activity was nevertheless unprotected That argument is con-sidered below under the section dealing with Respondent's defense 226DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Respondent's defenseRespondent's' plant manager, Dale Goodwin, testifiedthat the decision to discharge Tommy Crump was madeexclusively by him and Jim Phillips. Goodwin testifiedthatCrump was discharged because he exhibited a badattitude. In defining what he meant, Goodwin testified"Tommy [Crump] was not an easy man to talk to. Hehad a chip on his shoulder, his tone of voice that heused, sarcastic-type remarks, this type of thing." Good-win testified that he observed Crump's bad attitude thefirst time he talked to Crump, shortly after Crump start-ed working for Respondent.However, Jim Phillips gave a reason for Crump's dis-chargewhich differed from the grounds recalled byGoodwin. According to Phillips, he and Goodwin decid-ed to discharge Crump because Crump was trying to un-dermine supervision. In support of his position, Phillipstestified to a conversation Crump had with SupervisorMichael Nutt some 2 or-3 weeks after Crump was hired,and an August 8, 1983 conversation Crump had withPhillips: According to Phillips, Crump spent over 1-1/2hours in Phillips' office on the night of August 8, tellingPhillips of Royal Stokes' deficiencies as a supervisor:That Mr. Stokes did not manage the people well, hedid not communicate with the people well, hetalked down to the people, he talked about thepeople, did not know how to make a tool box, etcetera, et cetera. Things along that nature.Goodwin testified that Danny Garner was dischargedbecause of his attitude and his absentee record. Goodwinrecalled that Garner demonstrated a bad attitude on theoccasion of the coffee incident on August 9 with Super-visorStokes.Goodwin testified that he recalled thecoffee incident involving Garner wanting to argue withSupervisor Stokes about when the coffee would be pre-pared. Goodwin agreed that Garner's attendance recordshowed only one 7-day absence. On that occasion, therecord shows that Garner was sick under a doctor's care.Garner's last day of absence was August 5, some 6 daysbefore his discharge. Garner's record shows that he wasnot absent on any other.Shortly before Goodwin met with Crump; Garner,and Kilgore on August 10, Phillips received a phone' callfrom Royal Stokes Stokes told Phillips of the August 9incidents saying, in Phillips' words, "The essence of theconversation was that it was either they that had to goor [Stokes] had to. go." According to Phillips, he thencontacted Goodwin and asked Goodwin to look into thesituation.-a.AnalysisRespondent, through Dale Goodwin, concedes thatGoodwin's August 10 meeting with Crump, Garner, andKilgore contributed to the August 11 discharge ofCrump.6 Respondent in its brief admits that the August10meeting was concerted but argues that the meetingdid not involve protected activity.tivity, Imust first consider the record as to the motivebehind the August 11 discharges. As shown above, therecord establishes that both the union activity and theAugust 10 meeting with Plant Manager Goodwin con-tributed to the discharge of Crump and Garner.Before August 10, there was no indication Respondentanticipated discharging eitherGarner or Crump. OnAugust 5, Garner returned to work after a week's ab-sence. If, as Respondent later asserted, absences led toGarner's discharge, the more. likely 'course would havebeen to discharge. Garner on August 5. Stokes, Garner'ssupervisor,was well aware of Garner's absence. More-over, the evidence revealed that nothing other than theAugust 10 meeting occurred which caused a review ofGarner's absentee record at a time proximate to August11.The coffee incident on August 9 was not seriousenough to result in disciplinary action. Jim Phillips testi-fied Stokes was upset. However, Phillips' testimony alsorevealed that Stokes was upset with both Garner andCrump over their concerted complaints on 'August 9,rather than solely with Garner because of the coffee inci-dent.'Garner was not disciplined for his absences on August5 or later, and there was no indication that discipline wasunder consideration.The record revealed that he was a well-respected em-ployee before his concerted activity. Phillips admittedthat Crump was elected by the employees as one of theemployee representatives on Respondent's "employeeparticipation committee." Phillips did not rebut Crump'stestimony that on August 4 or 5, l983,' Phillips referredto Crump as "one of the strongest people that he had onthe employee participation committee."Additionally,Respondent's supervisors admitted that Crump was agood worker.Moreover, on August 4 or 5, Phillips asked Crump ifhe was still interested' in the coil line operator's job.Crump had, before that date, put in for the coil line op-erator's job. Respondent did not explain why' Crump wasasked about his job preference if in fact it had deter-mined that he was not successfully concluding his proba-tionary period.Therefore, I find that the record establishes thatCrump and Garner's discharges were precipitated bytheir union and concerted activity. That activity came toa head, in the words of Jim Phillips, on August 10 whenCrump, Garner, and Kilgore met with Plant ManagerGoodwin.In consideration of Respondent's arguments regardingthe August 10 meeting, I find that the meeting was con-certed, that it included discussions of the employees'union activities and working conditions, and that the em-ployees that participated in that meeting are protected-'Garner and Crump's complaint to Stokes was also concerted and6Additionally, Jim Phillips admitted. that Crump's presence in theprotected since they were acting together and with other employees inAugust 10 meeting was the straw that broke the camel's back Later Phil-questioning Stokes' apparent change in work rules Even though on occa-lips clarified that testimony to mean that the August 10 meeting broughtsion Crump spoke with Stokes alone, Crump was advancing the questionsthe situation to a headraised by several employees regarding the new rules STORALL MFG CO227from discipline resulting from their involvement in themeeting.In consideration of the underlying issue, the record es-tablishes, and I find, that the meeting involved the em-ployees' concerns about working conditions. Included inthe expressed concerns were the on-the-job conduct oftheir immediate supervisor, a possible change- in workrules, and job security resulting from the supervisor'sthreat to discharge Kilgore. Three employees, Crump,Garner, and Kilgore, joined in presenting their concernsabout the working conditions to management. Therefore,it is axiomatic that their activity was concerted.Respondent in its brief argues that the employees' ac-tivity, even though concerted, was unprotected in viewof the 'evidence that Crump was engaged in an attemptto undermine the supervisor, Royal Stokes, and claim thesupervisory position for himself.The record does not support that argument fromeither a factual or a legal standpoint.There is no evidence showing that Crump ever didanything to "undermine" Royal Stokes other than tocomplain about Stokes' practices to first Jim Phillips andlater to Dale Goodwin in the August 10 meeting. AllCrump's complaints involved Stokes' on-the-job supervi-sory activities.Crump's complaints to Phillips did. notconstitutemisconduct sufficiently serious to renderCrump's other activities unprotected.8 In fact, Respond-ent's own policy manual provides for employees to makesimilarcomplaints tomanagement.Additionally,Re-spondent had established an employee participation com-mittee,with Crump an elected employee representative,designed to provide a forum for employee queries.Crump's activities did not establish misconduct and it isclear from the record that he did nothing more thanwhat employees are encouraged to do under Respond-ent's established practices.Moreover, the record shows that it was the August 10meeting which precipitated the discharges of Crump andGarner.Additionally,Respondent offered no evidence ofCrump's trying to claim Royal Stokes' position for him-self.Crump, as far as the record shows, never mentionedto anyone that he desired or was qualified to holdStokes' position.Therefore, Respondent's contention that Garner's andCrump's August 10 concerted activity was unprotected isunsupported in fact and law. I find that the record estab-lishes that Crump and Garner were discharged becauseof their August 10 protected concerted activity and be-cause of their union activity in violation of Section8(a)(1) and (3) of the ActInmaking the above finding, I specifically find thatthe General Counsel proved a prima facie case and thatthe record evidence failed to, show that Crump andGarner would have been discharged in the absence of8Note that a distinction must be drawn between a failure to prove dis-criminatory motivation and a proof of misconduct Under the circum-stances which demonstrate that an employee engaged in misconduct, theBoard maydeterminethat activity which is normally protected may loseits protected status (seeNLRB v Burnup & Sims, Inc,379 U S 21 (1964),Rubin Bros. Footware,99 NLRB 610 (1952)) Here,,Crump's complaintsabout Supervisor Stokes do not constitute misconductprotected activities. Respondent's contention that Crumpwas discharged because he sought to undermine and re-place Supervisor Stokes finds factual support only to theextent of establishing that Crump, along with Garner andKilgore, complained to higher management about theirworking conditions which had resulted from Stokes' su-pervisory practices. Rather than constituting legitimatecause° for discharge, those concerted complaints are pro-tected by the National Labor Relations Act. Here, theemployees concertedly complained and that concertedactivity in the words of Jim Phillips "broke the camel'sback," resulting in the discharge. of Crump and Garner.2.The discharge of Roy Kilgore,Roy Kilgore, along with Tommy Crump and DannyGarner, participated in the August 10,. 1983 meeting withPlantManager Dale Goodwin. That meeting, resulted inthe August 11 discharge of Crump and Garner. Howev-er,Roy Kilgore was not discharged until October 21,1983.Kilgore'smost recent employment with Respondentcommenced around August 1, 1983. He had worked lessthan 2 weeks when Crump and Garner were discharged.Kilgore had previously worked for Respondent ontwo other occasions. He worked for Respondent from1977 to 1978, and from 1979 to 1980. On those occasionshe resigned to accept other employment and to move toCalifornia.During his earlier employment, as well asduring his most recent period, Kilgore was classified as awelder.Shortly after..Crump and Garner were discharged, Kil-gore asked Royal Stokes why he was not fired alongwith Crump and Garner. According to Kilgore, Stokesreplied that he "wanted to get nd of troublemakers."Kilgore testified that Royal Stokes asked him how hefelt about a union shortly after his August 1 hire date.Kilgore responded to Stokes that he did not know muchabout the Union.Severalweeks after Crump and Garner were dis-charged,9 Kilgore was asked by employee Frankie Arm-strong to be present as Armstrong's union representativewhileArmstrong was given a polygraph examination.Respondent retained: examiner George. Steward to ad-minister polygraph examinations regarding a break-in inits offices and the theft of some documents.When Armstrong appeared for the exam, GeorgeSteward refused to permit Kilgore to remain. Armstrongleftwithout taking the exam. Subsequently, according tothe testimony of both Armstrong and Kilgore, they werequestioned by owner William Hurt as to why Armstrongwanted a representative during the taking of his poly-graph examination. i 09None of the witnesses for either party dated this incident Other evi-dence showed the polygraph exams were administered to employees atRespondent's facility by examiner George Steward on September 27,198310Although Hurt denied talking to Armstrong, other evidence sup-ported the testimony of Armstrong and Kilgore Respondent's examinerGeorge Steward agreed that two employees-Steward could not recalltheir names-appeared and that he refused to administer the exam withboth present I observed Armstrong who is currently employed by Re-spondent, and Kilgore's demeanor, and I am -convinced they were truth-ful 228DECISIONS OF NATIONAL'LABOR RELATIONS BOARDThe record supports the Charging Party and the Gen-eral Counsel's position that from the late September 1983polygraph incident until his October 21, 1983 discharge,Kilgorewas outspoken to management regarding, theUnion and working conditions.On the night after the Union won the NLRB election,October, 7, Kilgore asked Supervisor Stokes why he waskeeping employees Lally and Lewis over 'at their workstations after the other employees shut down near theend of the shift.Then on October 11 or 12, Kilgore told SupervisorStokes that' employee Gary Miller had asked that Stokesbe requested to stop Miller's harassmentby another em-ployee.Kilgore testified that Stokes replied, "If thebabies I've got working for me can't ask their own ques-tions, there ain't nothing I can do about it."On October 13, Stokes told Kilgore to report to PlantManager Goodwin. The following testimony involvesthat meeting: ' 'A. Right after I got there, Mr. Goodwin askedme why I was trying to protect the employees outthere and I told' him that I wasn'tand he said ac-cording to his understanding, that I Was and I thenwent into detail telling him what I had asked andasked him-and told Mr. Goodwin that I didn't feelIwas trying to protect anybody, I was just being anemployee asking questions. -Q.Now when you 'said you were telling himwhat you had asked, what are you referring to?'A. I was referring to me asking Mr. Stokes ques-tions about James Lally and'-Jerry Lewis and GaryMiller.-Kilgore's development intoa prounionemployee afterthe October NLRB-conductedelection wasreferenced inthe testimony of his supervisor, Stokes. Stokes testified,"They wouldrun and call [union representative] Bridgereverytimesomethingwent wrong out there-Kilgorewould."On October 17, 1983, Kilgore passed out IUE hats toemployees at the parking lot door into Respondent'splant.While'passingout the hats, -Kilgore saw several su-pervisorsincludingStokes,Plant ManagerGoodwin, andothers. Kilgore wore one of the IUE hats on October 17.When Kilgore started work that day, he hung the IUEhat above his workstation.Kilgore was discharged on October 21, 1983.His ter-mination notice shows that three of five listedreasonswere checked. Those include:1.Probationary employee-on trial for 90 days(didn't meet Storall's requirements).2.Page #6-Rule #3 of, Storall's manual (deliber-ately limits production). '3.Page #1 of Storall'smanual-attitude(person-ality and temperament).a.Conclusion- -Kilgore's discharge followed on the heels of the Octo-ber 18 certification of the Union as bargaining represent-ative of Respondent's unit employees. In view of thattiming,Kilgore's established increased involvement inunionand protected activities and Respondent'santiun-ion animus,Ihave determined that the General Counselestablisheda primafacie case that Respondent violatedSection 8(a)(1) and (3) by discharging Kilgore. There-fore,I shallconsider whether the record established thatKilgore would have been discharged in the absence ofsuch'protected activities.In consideration of the reasons which Respondentlisted on Kilgore's termination slip, the.only evidence of-fered in support of Kilgore's alleged poor attitude wasevidence of Kilgore's protected activities.Moreover, the testimony of Plant Manager Goodwindemonstrated little if anyrelianceby Respondent oneither reason one or five. Goodwin testified that Kilgorewas discharged because he deliberately limited produc-tion.In that regard, both, Stokes and Goodwin testified thatthey observed Kilgore deliberately, slowing his work.Nevertheless, after those observations . neither said any-thing to Kilgore about his production. i i-Additionally, Respondent was able to produce produc-tion records on Kilgore for only 3 days. The first ofthose,' October 18, shows Kilgore produced above theminimum level-of production. On the following day, Kil-gore left work "sick. His production record for the shorttime he worked'-revealed a level of production above theminimum.On October 20, Kilgore returned to work andproduced at the approximate minimum productionlevel.12Against the background of the above productionrecords, the testimony of Stokes and Goodwin revealedthat other employees have produced below minimumlimitswithout being disciplined. Therefore, Respondent'srecords establish that in comparison with other employ-ees,Kilgore was treated discriminatorily. In that regard,Kilgore was allegedly dischargedbecausehe intentional-ly failed to produce the minimum recognized level. Thatlevel was approximately 35 to 50 boxes per shift. Kilgorewelded 52 boxes as per Respondent's records on thenight of October 18. The next night Kilgore worked be=tween 2 and 3 hours and his production level of 16 dem-onstrated that he would have exceeded 50 boxes for theshift if he' had not left work. On October 20, Kilgorewelded 46 boxes Respondent submitted that' it wasunable to find production records on Kilgore other thanthose noted above for October 18, 19, and 20.Stokes testified that Kilgore was capable of producing60 boxes per shift. The three nights' production wasbelow that figure. - However, there was no evidence anyemployee was discharged for failing to achieve his po-tential.11Goodwin testified that he believed he spoke with Kilgore aboutproductionHis testimony in that regard was disputed by Kilgore, andGoodwin's testimony reveals that particular alleged'conversation oc-curred before he allegedly observed Kilgore deliberately slowing downIn any event, Stokes admitted that nothing was said to Kilgore about hisalleged deliberate slowdown and no discipline was awarded Kilgore12There was no clear showing of the minimum productionlevelThetestimony in that regard showed a minimum production level of between35 and 50 welded boxes per shift STORALL MFG. COTwo rank-and-file employees testified 'about otherwelders. limiting their production. James Lally testifiedthat 2 or 3 weeks before Kilgore's discharge, Kilgorethan he had to. Additionally, Johnny McLaughlin wasasked by Dale Goodwin if "Roy. Kilgore was one ofthose [employees] that was not maximizing his efforts?"McLauglin replied,."I don't know if he was doing it onpurpose or what."._Obviously, as Respondent correctly -asserts; the Actdoes not protect employees engaged in intentional slow-downs in production. However, the above-mentionedevidence as well as the entire 'record, failed io show thatKilgore intentionally slowed his work. Kilgore's ' com-ment to James Lally is ambiguous and cannot be con-strued to prove that Kilgore actually engaged in' a slow-down. Moreover, there was, no evidence showing thatRespondent learned of Kilgore's comment to Lally.McLaughlin's testimony revealed, that, in his, opinion,several employees were not producing what they could.In response to Goodwin's question, McLaughlin impliedthat Kilgore was one of those employees, but McLaugh-lin clarified that he did not know if Kilgore was deliber-ately slowing down production. At the time GoodwinquestionedMcLaughlin, Kilgore's union and protectedactivitieswere known to Respondent.The above evidence shows that Respondent had anopportunity to, investigate the actions of Kilgore and theotherwelders.However, it is in" part because of Re-spondent's failure to go forward in its inquiry into thewelders' production that I must rule in favor of the Gen-eral Counsel.After counseling Johnny McLaughlin, 'nothing wassaid to Roy Kilgore about his production. McLaughlin'scomments to Stokes and Goodwin illustrated that severalwelders were producing below their potential. Yet, Re-spondent did nothing to investigate or discipline thoseotherwelders. In fact, the only name suggested toMcLaughlin by Goodwin was Kilgore. Goodwin askednothing about others, even though McLaughlin saidthere were others producing below their ability.McLaughlin was counseled about his suspected slow-down in production. He did not deny Respondent's con-cerns.Nevertheless, he was afforded an .opportunity. toimprove.Other employees implicated by McLaughlinwere not counseled or disciplined.On the other hand, after Stokes and Goodwin talkedwith McLaughlin, nothing was said to Kilgore. He was'not confronted with Respondent's alleged suspicion, andhe was not given an opportunity to improve. On October21, shortly after Kilgore distributed union hats, he wassummarily discharged. Therefore, I find that RespondenttreatedKilgore with disparity by discharging him with-out giving him the opportunity afforded `McLaughlineven though it was contemporaneously ignoring evi-dence of reduced production among other welders I findthatKilgore' was discharged because of his union andprotected concerted activities in violation of Section8(a)(1) and (3).,-2:93. Jerry LewisJerry- Lewis was employed on the, paint line as a coilline operator from July 13 until he was discharged onNovember. 29, 1983.. Lewis was accused of stealingcandy from a vending machine. After investigation intothat incident, Lewis was suspended from work. Severalemployees, including Lewis, were given polygraph ex-aminations regarding the vending machine incident. Theevidence demonstrated that the two employees that of-fered evidence showing Lewis' guilt passed their poly-graph examinations. Lewis, who denied that he stolecandy, did not pass his polygraph examination.The General Counsel did not quarrel with the evi-dence regarding the vending machine theft. Instead, theGeneral Counsel questioned whether Lewis was improp-erly denied requested representation at disciplinary inter-views.Lewis was awarded disciplinary warnings for produc-ing defective parts on two occasions. First, on November-7, 1983, then again on November 10, 1983. It is- uncon-tested that Lewis was interviewed on both occasions bySiiperyisor Clinton Holder. Lewis testified, but Holderdenied, that on each occasion Lewis asked for but wasdenied representation during.the respective interview.Subsequently, on November 29, 1983, Lewis was inter-viewed and suspended from work because of the allega-tion that Lewis had stolen candy from a vending ma-chine at Respondent's facility. Again, Lewis alleged, butRespondent's witness denied, that Lewis asked for repre-sentation during the interview.Finally, Lewis was interviewed by a polygraph exam-iner on December ,2,. 1983. Lewis did not have a repre-sentative present during that interview. 13 On December5, 1983, Lewis was discharged. In the termination letter,Executive Vice President Jim Phillips wrote that the dis-charge resulted from the November 28, 1983 taking ofgoods from a vending machine in the plant.ConclusionsThe seminal question 'is one of credibility. In thatregard, the record does not support the General Counsel.Throughout his testimony, Jerry Lewis demonstratedconfusion. Often he was unable to recall important dates.Moreover, 'Lewis failed to recall one date after havinghismemory refreshed by 'reading his pretrial affidavit.Additionally, Lewis- recollection of his November 7 and10 disciplinary interviews differed markedly from the tes-timony ' of Supervisor Clinton Holder. According toHolder,' those interviews occurred both on the floor andiiihis office, and involved no one other than Holder andLewis. Lewis recalled that Dale Goodwin and JimmyBarrett were also present on both occasions and that theinterviews occurred in the-office.Inmaterial areas regarding his warnings, suspension,and discharge, Lewis' testimony was not supported byother evidence. For example, there was no showing thatLewis 'eve'r asked ' anyone 'to act as his representative inany of the meetings. Moreover, the contrary testimony13The General Counsel concedes that Lewis did not request a repre-sentative on Deceniber'2 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid not appear to be unreliable. Regarding Lewis, Clin-tonHolder, Dale Goodwin, and John Fairhead offeredcontrary testimony regarding the three material Novem-ber interviews.All appeared truthful regarding thoseinterviews.All responded in a straightforward manneron cross and none exhibited confusion regarding thosematters.Of course, it is well established that the General Coun-sel has the burden of proof. I cannot find that the recordestablishes that that burden was met Jerry Lewis did notconvince me that his testimony was reliable. Therefore, Ido not credit his testimony regarding his three Novem-ber interviews. I find that the General Counsel failed toestablish that Lewis requested, but was denied, represen-tation in those disciplinary interviews. Respondent didnot violate Section8(a)(1) inthe discipline, suspension,and discharge of Jerry Lewis.B. The Independent 8(a)(1) AllegationsThe General Counsel alleged that Respondent violatedSection 8(a)(1) in statements made to employees by ad-mitted Supervisors Royal Stokes, Jim Phillips,WilliamHurt, Dale Goodwin, Dean Mote, and David Mote.1.Royal StokesTommy Crump testified that a couple of days after hestarted to work for Respondent on June 1, 1983, Super-visor Stokes approached him and:. . . told me that he knew there would be anotherattempt to organize and that he thought that aUnion would be about the only way that peoplewould have decent working conditions. He askedme what I thought about a Union.Stokes went on to tell Crump that he wanted a unionbecause of what had happened at his previous employer.Tommy Crump testified to a second conversation withStokes about the Union. On this occasion, Stokes cameto Crump's work station on June 6, 1983:Q. Now, what did Mr. Stokes say to you on thatoccasion?A.Well, he said a lot of things. In particular, Ican remember him telling me that he wanted to stayon the time clock so he could vote in a Union elec-tion, and that Dale Goodwin was the reason whywe were hired in at a lower rate of pay than whatemployees are normally hired in at. Somethingabout the night shift had to wait 90 days for theirinsuranceto take effect and everyone else had towait only 30 days.Q. Okay.A. Things like that.Q.Did you give Mr. Stokes any response tothose remarks?A.Well, yeah. I asked him why would they dothat.And he made some remark about that we werejust temporary-temporarily hired to catch up onback orders and that after the orders were caughtup, we would probably be terminated.Finally, around June 8, Stokes talked to Crump again-Q WhatdidMr.Stokes say to you on that occa-sion?A. Well, basicallythe same thing that he had saidon the other occasions,that he wanted to stay onthe time clock,that the company had offered to puthim on a straight salary, that he had turned downthe straight salary. He asked me what my feelingswere about a Union and at that time,I told him thatIfelt like that he was right, that we needed aUnion.As shown above, an incident occurred on July 22,1983,which involved Stokes, Crump, Danny Garner,and other employees during their break. Crump testified:Q. Okay. Now, was there any specific employeesthat you were giving cards to at that time?A. I gave Danny Garner a card. I am not sure ifIgave Charlie Becker or Carl Cook a card at thattime or not.Q Okay. Now, did Mr. Stokes speak to you onthat occasion?A. After he saw me pass the cards out, yes, sir,he did.Q. Okay. And what did he say to you?A He told me that it was illegal for me to bepassing those cards out on company property.Q. Okay. Go ahead and tell us what else he said.A. Well, after he told me it was illegal for me topass the cards out, I really didn't know what to sayexcept ask him why would he care, you know, inview of the conversations that we had had.Q. Okay And what else was said?A. He dust told me, he said, "Well, I can't let thiskind of thing happen on my shift." I again askedhim why and he said something about, "Well, Ihave been telling Phillips," or something, words tothat effectAnd he asked me for the cards, told meto give him the cards.Q. Okay. Did you give him the cards?A. Yes, sir, I did.Roy Kilgore testified that Stokes asked for his viewson theunion inearly August 1983. Kilgore recalled thatStokes "asked me how I felt about the Union and myreply at that time was that I didn't know much about it."Garner corroborated Crump's testimony. After Garnerfilled out aunionauthorization card on July 22, Stokesasked him:. . . did I think that having a Union there would doany good and I told him that it couldn't hurt to getone inthere, and he told me that he didn't think itwould help anything because that they wouldn'thave anything to bargain with.Q. And do you know if Mr. Stokes said anythingtoMr. Crump?A. Yes, he asked him to give him the cards, au-thorization cards.Q. And did Mr.-did you hear anything else? STORALL MFG. CO.231A.We gave them to him and then Royal askedme if I would give him the card that I had filledout.And I told him that I gave it back to Tommy.Stokes then told Garner that Executive Vice PresidentJim Phillips would come out later that night to talk withGarner. However, Garner testified that he did not seePhillips.Current employee Frankie Armstrong testified to anAugust 13, 1983 conversation with Stokes during break:Q.What did Mr. Stokes say to you?A.He kind of asked me how the union wasgoing, and I told him, I said "I am for the union."Q. Okay.A. And I told him "I would like for the union tocome in to change a few things." And he said"Well, if the union come in," he would probablyquit being a foreman and go back to a regular em-ployee.Armstrong had another conversation with Stokesaround September 7, 1983:He come up and he asked me if I had a union cardand I told him, "yes sir, I do." He said "Well, ifyou will giveme a unioncard, I will sign it." I said"Yes sir, I will give you a union card." I do notknow if he signed the card or not.Former employee Gary Miller testified about a con-versationwith Stokes around early October (about 1week before the election):Q. What did he have to say in that office?A. He just said he had a tape that he wanted meto listen to and I listed [sic] to it and we were talk-ing about the union and he said the first that-if theunion come in the first they they would do is go onstrike.That's about all he said on that.Q.Did he say anything else in that particularstatement that you just testified about?A. No.Q. Did you ask him any questions?A. I just asked him, you know, about the union,what he thinks about it and that's about what hetold me. He said if it did come in, it would-aboutthe same thing Bill Hurt said, that we would start atzero and go up, and that's about all he said.Miller testified that Stokes, in that conversation, meantthat a union just causes trouble and the employees wouldhave a strike. However, Miller testified that he could notrecall what Stokes actuallysaid inthat regard.a.DiscussionAs shown above, Royal Stokes offered somewhat con-fused and conflicting testimony which I have refused tocredit. In that regard, although Stokes denied having aconversation with Tommy Crump on June 3, he admit-ted to idle talk, the substance which he cannot recall.Stokes also admitted talking to Crump about having towait 90 days to be eligible for insurance. He denied tell-ing Crump that Dale Goodwin was responsible for thelow rates of pay. Stokes also admitted that there wererumors that the night shift was temporary but he deniedmaking a statement to that effect.Stokes testified that he could not recall whether hetold Crump that a union was needed. He also admittedthatCrump, along with Garner and Kilgore, let it beknown that they favored the Union. Stokes testified thathe did not know whether he told employees that it wasillegal to pass out union cards on company property buthe denied asking Crump or Garner for the union cards.Stokes at one point denied having a conversation withCrump or Garner concerning new work rules. However,within a fewminuteshe admitted to a conversation onAugust 9, wherein Garner asked him if he was makingnew rules.In viewof his demeanor and his confused, often con-flictingtestimony, I shall discredit the testimony ofRoyal Stokes.b.Conclusions(1) InterrogationIn view of my credibility determination, I find that therecord shows that Royal Stokes questioned TommyCrump around June 3 and 8, Roy Kilgore in earlyAugust, and Frankie Armstrong on August 13 and Sep-tember 7, about their feelings toward a union and theirunion activities. On those respective dates, none of thoseemployeeswere known union supporters. AlthoughTommy Crump and Roy Kilgore became strong support-ers of the Union, the record shows that Respondentlearned of Crump's union involvement on July 22 and ofKilgore after mid-August. Therefore, the evidence showsthat Stokes engaged in extensive interrogation of em-ployees not known to be union supporters on several oc-casions during the summer of 1983. The circumstancesshow that those interrogations occurred against a back-ground of coercion. On July 22, employees were prohib-ited from soliciting union cards (see below); in August,Crump and Garner were discharged because of theirprotected activities; and, as shown below, Respondentwas engaged in other violative conduct. Therefore, I findthat Royal Stokes interrogated employees in violation ofSection 8(a)(l).(2) July 22The evidence illustrated that Stokes prohibited his em-ployees to solicit employees to sign union cards during abreak period. Stokes also asked for the union cards andthe blank cards were given to him. Stokes told the em-ployees that he had been telling the executive vice presi-dent about their union activities and that the Unioncould not help because it would not have anything withwhich to bargain. I find that the above-mentioned activi-ty constitutes additional violations of Section8(a)(1).(3) ThreatsAftera speech by owner William Hurt, employeeGaryMiller was called into the office by Stokes. Stokesplayed a tape recording of a conversation between Hurt 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Tommy Crump. Stokes then interrogated Miller.Miller asked whether Respondent could really go backand start negotiating from zero and Stokes told him thatRespondent could. That activity by Stokes constitutesfurther violative action2. Jim PhillipsCarl Cook, who was rehired by Respondent on Febru-ary 27, 1984, and is currently employed, testified that hewas approached by Executive Vice President Phillipsaround October 5 or 6, 1983:Well, one day before the election was coming up,he was coming out ,to each employee, one individ-ual at a time, and he come over to me, called me offmy grinding area and he asked me if I was going tovote for the Union and I told him yes, I was goingto vote for the Union and another thing, he told meif I voted for the Union, he said I would lose myjob.Later,under examination by Charging Party, Cookadded... . and another thing, he said the Union wouldn'tdo us no good because he said it wouldn't guaranteeno food on my table or he wouldn't negotiate witha contract or nothing, with a Union.Jim Phillips denied the above conversation. Accordingto Phillips, his only comments to the employees were di-rected to "pointing out the significance of them gettinginvolved and voting."Frankie Armstrong testified that on October 6, Phillipsasked him what the employees would want if the unioncame in. Again, Phillips' denied the conversation.a.DiscussionJim Phillips' testimony did not square with other evi-dence in the record. For example, Phillips testified thathe learned nothing of the employees union activity untilAugust 19, when he received a copy of the Union's rep-resentation case petition. The evidence is substantial thatRespondent knew about those activities long beforeAugust 19. On July 22, Royal Stokes was given blankunion authorization cards, which were being distributedto employees by Tommy Crump. Additionally, Respond-ent, in its answer to complaint allegations,admitted thatone of its supervisors, John Fairhead, interrogated anemployee about the Union in early August 1983.14 Therecord, including Fairhead's admission, supports the evi-dence that Respondent learned about the employees'union activities before August 1983. The July 22 incidentinvolving Stokes, Crump, and Garner, plus Fairhead'sadmission of his interrogation of Armstrong illustratesthat the distribution of union cards were known to Re-spondent during July. I am convinced that Phillips did14 Employee Frankie Armstrong placed the interrogation by Fairheadaround August 1 Fairhead did not recall the date other than early fallbut he recalled asking Armstrong"if he knew anything about the cardsbeing passed out and he said no, and I kind of yoked with him about whowas, 'were you,'and he said`oh, no,not me "'not testify truthfully regarding his knowledge and activi-ties in Respondent's antiunion campaign.Carl Cook and Frankie Armstrong, on the other hand,appeared to testify to the best of their recollection. Icredit their testimony.b.ConclusionsI find that Cook's testimony establishes that he was in-terrogated and threatened with loss of his job in viola-tion of Section 8(a)(1). Cook was not a known unionsupporter at the time of his interrogation and the entireconversation had the tendency to coerce and intimidateemployees.Armstrong's testimony supports Cook by showing thatPhillips was interrogating employees about the Union.Frankie Armstrong and former employees Gary Millerand Roy Kilgore testified about an antiunion meeting ofemployees in the fall of 1983. Phillips acted out a phoneconversationwherein a customer asked if Storall washaving union trouble and would have a strike. The cus-tomer asked whether he should place his order with acompetitor of Storall. Phillips then told employees thatsince the union activities began,work orders had beendeclining and the warehouse was stockpiled.Phillips admitted that he participated in "many meet-ings during the union campaign."He admitted relating toemployees a phone conversation with a customer. He didnot admit telling employees that work orders had de-clined and the warehouse was stockpiled.c.Discussion and ConclusionAs shown above, I do not credit Phillips' testimony re-garding his role in the union campaign.Here, the testi-mony of Kilgore, Armstrong, and Miller was not deniedand I shall credit the testimony which illustrates that theemployees were threatened with declining work ordersbecause of the union campaign. That threat is inherentlycoercive and violates Section 8(a)(1).3.William HurtWilliam Hurt,Respondent's president,admitted to tes-timony by Tommy Crump that he and Crump had anumber of conversations subsequent to Crump's dis-charge.According to Crump's testimony, the conversationswith Hurt began around August 21. The General Coun-sel alleged that comments by Hurt during some of thoseconversations created an impression of surveillance.The General Counsel contends that Hurt first gave animpression of surveillance when he talked with Crumpalone around August 28:He told me that he knew how closely-how close Istillwas to employees in his plant and that I wasgoing around talking to people about the Union andlike I say, he told me he knew who I saw andDanny Garner testified that Hurt phoned him duringthe firstweek in September 1983. Garner testified thatHurt proposed that he: STORALL MFG' CO.. . give up involvement with trying to get aUnion in at the plant and to put me back to work,but I would lose seniority. I had to start with alower pay than what I was making. And I told himIdidn'twant, my job if I had to give up the in-volvement and lose everything too.Hurt denied that he offered to reinstate Garner.Subsequently, around September 15 or 16, accordingto both Danny Garner and Crump, Crump and Garnertalked with Hurt in Hurt's office. On that occasion, HurttoldCrump and Garner that he knew what their unionactivitieswere and he knew that Crump had recentlymoved but that he had obtained Crump's unlisted phonenumber. Hurt deniedmeetingwith Garner and Crumpon this occasion.Around September 26, according to Crump andGarner, they met'-Hurt at Kettle's Restaurant in Jones-boro. During thatmeeting,Hurt told Crump that he wasgivinghim a chance to get rid of his, union label by of-fering to put Crump back to work as a new employee-without backpay.Hurt allegedly told Crump that hewould not work in Jonesboro or northeast Arkansasagain if he did not get rid of his union label. Hurt toldCrump that if he continued associating with "union thugsthat [he] would end up losing [his] family." -Crump testi-fied that Hurt said he had "considered putting out somederogatory information about Crump such as "DWI anddishonorable discharge "When Crump pointed out thatwould beuntrue,Hurt replied, who caresCrump recalled that Hurt asked Garner if Garner hada good timeat the Kit Kat Club. When Garner told Hurthe had not been there, Hurt replied that he probably hadsomebad informationCrump testified that Hurt told him that he had triedunsuccessfully to get his father to discharge Crump'swife.Both' Crump and Garner testified that Hurt toldthem there would be financial rewards if they wouldstop their union activities and help defeat the UnionHurt also asked Crump what it would take to makethingsright with him and his family.Hurt admitted meeting with Crump and Garner atKettle'sRestaurant.However, he denied many of thematters included in Garner's and Crump's testimony.a.DiscussionIn consideration of the issues involving William Hurt,I am mindfulof the conflict between Crump's testimonyand the tape recording of the September 27, 1983 phoneconversation between Crump and Hurt (see fn. 4, supra).Due to that conflict, I will not credit Crump's testimonyregarding conversations with Hurt in areas where therearematerial conflicts unless other evidence supportstrump's testimony. However, in many material areas,Crump's, testimony is substantially corroborated by thetestimony of Danny Garner.-Garner impressedme asa candid witness. He handledcross-examination well. He did not appear to be evasiveor argumentative and his responses were in accord withprobabilities and other credited evidence. In view oftheir close corroboration, I am convinced that Garnerand Crump testified truthfully regarding Garner's early233September phone call from Hurt, and Garner andCrump's meetings with Hurt on September 16 and 26William Hurt admitted telling Crump that it is goingto be awful hard to get rid of the union label. He alsoadmitted telling Crump, "Tommy your tracks are wideand deep. You're very easy to follow." However, oncross-examination,Hurt explained that his union labelcomment was made because unions are abnormal in Ar-kansas and the tracks wide and deep referred to Crump'sabsentee and tardy record at one of Crump's employersbefore he came to work for Respondent.Hurt also admitted telling Crump that he had recom-mended that his father layoff Crump's wifeuntilafter theunionelection at Storall.Hurt admitted asking aboutGarner going to the Kit Kat Club.Hurt's admissions lend strong support to the testimonyof Garner and Crump. On the other hand, portions ofHurt's testimony, notably his explanation of his unionlabel and tracks wide and deep comments, were patentlyfalse.Obviously, the union label comment had far deeperimplications than a reference to an abnormal condition.The tracks wide and deep comment was accompanied bya presenttenseremark that Crump is easy to follow andnot, as Hurt testified, a 'reference to a condition whichno longer existed. On the basis of his demeanor and thefullrecord, I am convinced that Hurt was not fullycandid in his version of the Garner and Crump discus-sions.b.ConclusionsIn linewith my credibility findings, I have determinedthat the General Counsel failed to prove any violationson August 28. That incident relies totally on the testimo-ny of Tommy Crump.Ihave credited the testimony showing that Respond-ent, through comments by William Hurt around Septem-ber 16, 1983, created the impression of surveillance bytelling Crump and Garner that he knew what their unionactivitieswere and he knew that Crump had recentlymoved and knew Crump's unlisted phone numberAbout September 26, Hurt engaged in activity whichdemonstrated coercion and intimidation to an extent notoften found in labor relations proceedings. Hurt admit-tedly remarked that he tried to have his father lay offCrump's wife during Storall'sunioncampaign. He alsoadmitted telling Crump that it would be awful hard toget rid of the union label and that Crump's tracks werewide and deep. Additionally, I find that Hurt threatenedCrump that he would be prohibited from working innortheastArkansas and that Crump would lose hisfamilyunlesshe abandoned the Union; that he was con-sidering putting out derogatory information on Crumpwhich was false; he held out an impression of surveil-lance by asking Garner about his visit to the Kit KatClub, and he promised Crump and Garner financial re-wards if they stopped their union activities.In early September, Hurt offered to reinstate Garner ifGarner agreed to abandon the Union.Other evidence showed that Hurt spoke to groups ofemployees during the union campaign Several employ-ees, includingArmstrong, Bragg,Melton,Miller,Bu- 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDshong, and Kilgore, testified that Hurt threatened to startnegotiations from scratch or zero: Hurt emphasized thatthreat by. referring to Kilgore's rate of pay, pointing outitcould be lowered He told others that employeeswould probably. end up with less and that current bene-fitswould be wiped out.Jerry Lewis testified that Hurt threatened the employ-ees with layoffs because their union activity would resultin loss of orders. =Hurt admitted conducting employee meetings butdenied threatening employees that negotiations wouldstart from scratch.Ido not credit Jerry Lewis' testimony that Hurtthreatened the employees with layoff. As shown above,the record proved that Lewis' testimony was unreliable.Moreover, other evidence, including testimony undercross-examination of Frankie Armstrong, illustrated thatHurt used a poster (received in evidence as R. Exh. 1) inhismeetingswhich citedBendix Corp. v.NLRB,400F.2d 141 (6th Cir 1968). That poster specified that if theunion tells you that what you have now is guaranteed, itis not telling the truth.In view of the above evidence, I find that the recordfailed to establish that Respondent coerced or intimidat-ed its employees by threatening that negotiations wouldresult in loss of benefits or wages. The evidence demon-strated that while the comments by Hurt were vague,they were reinforced by the poster which emphasizedthat increases could not be guaranteed. This evidencefailed to prove that employee's were led to believe thatbenefits or wages would necessarily decrease.4.Dale GoodwinFrankieArmstrong testified that Goodwin came tohim at his work station on September 7, 1983. Goodwinasked how the Union was going. When Armstrong re-plied it would come in and wages and benefits would im-prove, Goodwin called him a liar. Goodwin said if theUnion came in, it would get what it wanted first thenworry about the employees. Goodwin first testified thathe did not recall then that the above incident did notoccur.DiscussionFrankie Armstrong impressedme asa candid witness.For example, when shown Respondent's Exhibit 1, Arm-strong admitted that Hurt had used the poster in employ-ee meetings. I am convinced that the above incident oc-curred as related by Armstrong.* I find that Goodwin'scomments evidence illegal interrogation of an employeenot known to be an open union advocate.5.Dean MoteSeveral allegations concern the admitted supervisor,Dean Mote. Johnny Bushong testified that Mote toldhim on September 7 that he heard Bushong was on aunion committee and had been kicked off. Mote admittedthat Bushong's testimony was correct. Bushong was notshown to be a union advocate nor was he shown to havebeen on a union committee. Mote's September 7 com-ments evidence interrogation into Bushong's union ac-tivitieswhich is coercive in violation of Section 8(a)(1).Jerry Lewis testified as to interrogation and threats towithholdwage increases by Mote on September 17.Mote denied those allegations. As shown above, I amunable to credit the testimony of Lewis. i 5 Therefore, Ifind that the General Counsel failed to prove illegal in-terrogation and threats to Lewis.Employee Jimmy Reed and Dale Mcllvoy testifiedthat in response to a question 'on December 13, 1983,Dean Mote told them the employees would not receivetheir Christmas bonus because they had voted the Unionin.Mote admitted that Reed asked about their Christmasbonus but he denied attributing loss of the bonus to theunion election. Both Reed and McIlvoy appeared to tes-tify truthfully.As shown below, Respondent did denyemployees their usual Christmas- bonus after the unionelection in 1983. Dean Mote testified that he told the em-ployees that he did not know if they. would receive abonus.However, other evidence established that thebonus was canceled and a notice was posted to -thateffect.Therefore, I discredit Mote and credit Reed andMcllvoy.Mote's comments constitutean 8(a)(1)viola-tion.His threat that employees. were being denied theirestablishedChristmas bonus because they selected theUnion tends to coerce employees because of their exer-cise of Section 7 rights.6. John FairheadJerry Lewis and Frankie Armstrong were allegedly in-terrogated by Fairhead. Fairhead denied the testimonyby Lewis. In view of my credibility findings above, Icredit Fairhead and find that the evidence failed to showthat he interrogated Lewis.Fairhead admitted that he asked Frankie Armstrong ifhe knew anything about union cards being passed out.Fairhead said he joked in asking Armstrong if he passedout the cards. Armstrong replied that he had not.-Armstrong was not shown to be a known union advo-cate. In view of the entire record showing numerous ille-gal actions by Respondent, I have determined that Fair-head's interrogation of Armstrong had the tendency tocoerce and is, therefore, a violation of Section 8(a)(1).C Refusal to'Reinstate.On November 10, 1983, Respondent terminated itsnight shift. Several employees including Carl Cook andGary Miller were released at that time. The GeneralCounsel does not allege that Respondent engaged in anyillegal activity at that time.Subsequently,. Carl Cook returned to work for Re-spondent on February 27, 1984. Gary Miller has not re-turned.,The General Counsel alleges that Respondent violatedSection 8(a)(1) and (3) by not recalling Gary Miller andby not recalling Carl Cook before February 27.15 Lewis also testified about threats by David Mote in September andOctober 1983 In view of my credibility findings, I have determined thatthe General Counsel failed to prove those instances as well STORALL MFG CO.1.Was Cook's reemployment improper?The General Counselarguesinher brief that CarlCook was improperly required to submit a new applica-tion before returning to work in February 1984. Also,Cook was improperly denied reemployment before thatdate and Respondent illegally started Cook as a new em-ployee without seniority at a beginner's rate of pay.As to the General Counsel's points, the record estab-lishes that Cook was not treated differently than hadbeen Respondent's past practice. For example, Cook ad-mitted that he worked for Respondent on previous occa-sionsHe was terminated in 1981 when Respondent shutdown the night shift. In 1983, according to Cook, he wasrequired to submit a new application before he returnedto work. At that time, the union organizing activities hadnot commenced. Cook admitted that when he returnedin June 1983, he returned as a new hire at the startingrate of pay. Therefore, I find that the testimony of Cookdemonstrated that his February 27, 1984 reemploymentwas in accord with Respondent's established practice andwas not improper.2.Were Cookand/or Miller improperly deniedreinstatement?The General Counsel also,arguesthatMillerwas ille-gally denied reinstatementand that Cook was illegallydenied reinstatementbefore February 27, 1984.a.Carl CookAs to Cook, the evidence failed to establish that hewas available earlier. The only jobopeningshown beforethat date is one on January 19, 1984, which was filled byTerry Murck. However, Cook testified that he went toOklahoma after his layoff and when he returned afterhearing Storall may have a job, he was put to work onFebruary 27. Cook was not shown to be available toreturn to work before February 27, 1984. Therefore, theGeneral Counsel failed to prove itscase asto Carl Cook.b.Gary MillerDespite the failure of proof as to Carl Cook, the evi-dence was substantial in support of Gary Miller.Respondent argues that laid-off employees did' nothave recall rights under its established policy. However,the record did establish that it was Respondent's policyto reemploy employees involved in prior layoffs. Numer-ous employee witnesses,-including Danny Garner, RoyKilgore, Carl Cook, and Gary Miller, were involved inprior layoffs and reinstatements by Respondent. i 6Gary Miller worked for Respondent on two previousoccasions before 1983. He was first hired in 1979 andlaid off for.2 months in 1980. In 1980, he was recalledwithout reduction of pay rate or seniority. He continueduntil he was laid off in March 1982.Miller admitted that he called Storall during May,June, and July 1983, seeking employment. He was reem-16Even though the employees were not always "reinstated"to theirformer job without loss of pay scale or seniority,they were routinely re-employed often as new employees after applying for woik235ployed on August 1, 1983 He worked untilthe nightshiftwas terminated on November 10, 1983.Miller' testified that he has regularly contacted theCompany, once a week, since November 10, 1983, seek-ing to return to work. The question beforeme, as in any8(a)(1) and(3) allegation, is, was Miller denied reemploy-ment after November 10, 1983, because of his protectedactivities?Beginningon January 19, 1984, Respondenthired em-ployees after its November 10, 1983 termination of thenight shiftEmployees were hired for the paint line, thegas tank department, welding, coil line, 'and fabrica-tion.17Miller worked in fabrication from 1979 through1982 and again in 1983.During his 1983 employment, Miller was involved inthe unionorganizing campaign.He passed out leaflets toemployees on five or six occasions up until the election.Several supervisors were around when he passed outunion literature.Additionally, around the first of Novem-ber 1983, -Miller was placed on the Union'sgrievancecommitteeMiller also wore an IUE cap at work.On one occasion at the beginning of theantiunionmeetingof employees at Respondent'splant asWilliamHurt walked in, he patted Miller on.the back and said,"It's nice to have a job, isn't it Gary."' 8After the night shift's termination, Miller phoned Re-spondent regularly seeking work. Until late February1984,Miller was continuously told by Jim Phillips thatRespondent was not hiring. Finally, in response to a callby Miller, Phillips told him that Respondent had twoopenings,one inassembly and one in the paint depart-ment Miller immediately went to the plant,, filled out anapplication,andwas interviewed by John. Fairhead.Miller testified that Fairhead commented on his seniorityand remarked that he was pretty sureMillercould getthe job. However, by letter from Fairhead dated March1,1984,Miller was told the-position had been filled byanother applicant.'The letter went on to say:This decision not to reemploy you at this time isbased partly on the poor performance demonstratedduring your. past employment period at Storall anddocumented in your personnel file.After theterminationof Miller's job, he talked with,WilliamHurt the followingMonday.According toMiller, 'after he asked to be returned to work, Hurt toldhim.A. He said "Not right now." He said, "I told youguys when the union 'come in, if it did come in, thatwe was going to-it was going to make it rough onyou. I have already cut down to seven hours and itcould go to five."Q. Did he say anything else to you after he saidthis?.17After March 26, 1984,Respondent also used employees supplied toitby a temporary employee service, Employment Cohsulting, Inc Addi-tionally, sinceMarch 26, Respondent has continued to occasionallyemploy permanent employees.18 In view of the record and my credibility determinations,I am con-vinced that Miller's testimony is correct 236DECISIONSOF NATIONAL LABOR RELATIONS BOARD-A. Then he threw some $20.00 bills down on thetable and said "I've got a plastic box factory that isfixing to be making plastic boxes andno scrap. Andthese metal boxes are makinga lot 'of scrap and Idon't need it." He said,"What would you do if.youwas me?" And hesaid that the new plasticbox fac-tory would not have to haveas many" people, and ifitgoes real good then "I might not even ha ve'tohave the'metal boxesat all."19As shown below, Respondent's employees struck onMay: 21, 1984. Miller participated in the. strike In mid-June as Miller was walking the -picket line, Jim Phillipscalled him over and told him, "[Y]our fuckin' ass has.hadit."20.c.ConclusionGary Miller was denied reinstatement or reemploy-ment after actively engaging in union activities. Therecord proved that from January 19, 1984, Respondenthad openings which Miller could competently fill. 'Upuntil that time, it was Respondent's practice to routinelyreinstateor reemploy former employees that had been`in-volved in a job layoff or termination.In itsdefense,Respondent demonstrated shifting rea-sons for its refusal to reemploy Miller. Until March 1,1984, Respondent consistently told Miller there were nojobs available.However, on March 1, and at the trial;-Respondent changed its position to one of Miller beingincompetent.Moreover, Respondent's March 1 letter in-dicated that Miller's personnel file would document.hispoor performance.The record established that Respondent'sMarch 1letterwas not correct. Documentation failed to showthatMiller had performed poorly To the contrary,Miller was retained after his probationary period in 1983showing that he had demonstrated good performance.The record illustrated that he was never disciplined be-cause of his work performance.Royal Stokes testified that he was Miller's immediatesupervisor. Stokes recalled that Miller once filed a griev-ance againsthimNevertheless, Stokes admitted thatother than the grievance Miller ` filed, lie could ' recallonly one other problem. On one occasion Miller argued'that he should be permitted to sit during his work sincethe first-shift employees were permitted to sit. Stokes re-called nothing about production problems with Miller,and he testified, "Gary could work good." Stokes' testi-mony conflicts with Respondent's contention that Millerwas not reemployed because he demonstrated poorwork.19Hurt admitted that hewas inthe process of constructing a plasticbox factory20Miller's testimony in this regard was corroborated by Union Inter-national RepresentativeGeorge Clark Jim Phillips admitted talking withMiller on the picket line According to Phillips, he told Miller that "thefuckin' trucks were going to run over his ass if he didn't watch it " Phil-lips testified that Miller had been involved in blocking the incoming andoutgoingtrucks'No probative evidence was offered to show that Miller engaged in anypicket line misconductThe recordand my observationof thewitnesses'demeanor convince me that Miller and Clark testified truthfully whilePhillips did notThe evidence demonstrates that Respondent's allegedgrounds for refusing to reemploy Miller were pretex-tuous.The General. Counsel proved that Miller wasdenied reemployment because of the, employees' unionactivities in violation of Section 8(a)(1) and (3).21D. The Alleged 8(a)(1), (3), and (5) Violations1.Unilateral reduction in hoursRespondentin itsanswer and through stipulations ad-mitted to unilaterally reducing workhours for unit em-ployees on November 10, 1983, from` 8 to 7 hours perday.Respondent continued to work the employees 7hours per day until December when 70 percent resumed8-hour workdays. The remaining 30 percent of the em-ployees returned to 8-hour shifts in January 1984.As to the 8(a)(5) allegations, Respondent offered a de-fense that its November 10 reduction of hours did notconstitutea change initspractice.Nevertheless, no-evi-dence was offered to show that Respondent ever experi-enced a similar across-the-board reduction in workhoursOn occasionin 1981and in 1982, Respondent reducedworkhours for some of its employees. On one occasion in1981, eight employees had their hours shortened and onanother five employees. had their hours shortened, butboth occasions lasted only a week or 10 days. During aweek in June 1-982, two departments, one-half the plant'semployees (44 employees) were reduced to 7-hour shifts.The other half of Respondent's employees continued towork 8-hour shifts. Two weeks later, and again in July1982, for 1 week, less than half the plant was required towork 7-hour shifts. There was no occasion when, 'as inNovember 1983, the entireplantwasrequired to workreduced workhours.In view of the above, I find that Respondent didengage ina change in working conditions when it re-duced the daily hours for all employees on November10, 1983. At that time, the Union was the certified repre-sentativeof the unit - employees. Respondent's action in-volved a mandatory subject of bargaining. By failing tonotify and bargain about the change, Respondent en-gaged-in conduct violative of Section 8(a)(5).As to the 8(a)(3) allegation, Gary Miller credibly testi-fied that Respondent's president William Hurt told himon November 14, 1983, that by reducing the hours, Re-spondentwas makinggood its prior warning that itwould make it rough on employees if the Unioncame in.Hurt told Miller that Respondent could reduce the hoursas low as five per shift.22Therefore, the evidenceis substantialthat Respondentwas motivated to reduce the hours because of its em-ployees' 'union activities.Respondent offered testimonythat the hours were reduced because of their backlogand the general economy (see testimony of Jim Phillips).However, Respondent did not show evidence of objec-21 I note,however, that Miller admitted that he participated in thestrike and was not available for work which would have required him tocross the picket line That admission should be considered in back paycomputations22As shown above, I find Miller to be a candid witness I do notcredit contrary testimony by William Hurt (see above) STORALL MFG CO237tive consideration or documentary basis for that decision.No evidence was offered regarding the backlog andnothing was shown which would tie the backlog to simi-lar actions by Respondent in 'the past. Moreover-,- therewas no showing of which economic indicators influencedRespondent's decision and Respondent did not -showhow those factors- had been used in the past. Therefore,the record failed to. show that Respondent would havereduced hours for unit employees absent their protectedactivity.Ifind thatRespondent reduced daily, workhoursduring November, and December 1983 and January 1984in violation of Section 8(a)(1), (3), and (5):2.Christmas bonusThe parties stipulated that Respondent has awarded itsemployees cash bonuses each Christmas for the 5 -yearsbefore 1983. Additionally, other testimony showed thatRespondent awarded the cash bonuses for several yearsbefore that 5-year period The parties also stipulated, inaccord with testimony, that the amount of the bonuseswas determined-by the length of each respective employ-ee's service with Respondent.In early December 1983, employees were notified onRespondent's bulletin board that they would not receivea Christmas bonus-To answer any questions that may arise: ' There willbenodiscretionary Christmas bonus paid this yearYou may pick-up your turkey at the end of yourshift-Friday, December 16, 1983./s/ Bill HurtAround December 13 and 16, 1983, the Union distrib-uted leaflets to employees at Respondent's facility criticalof Respondent's refusal to award Christmas bonuses. OnDecember 16, Respondent awarded turkeys and gift cer-tificates of $125.William Hurt testified that he decided against a cashChristmas bonus because he heard that alleged discrimin-atees Tommy Crump and Jerry Lewis were making har-assingphone calls to supervisors of Respondent.According to Hurt and Phillips, after receiving a lettercriticizingRespondent for depriving employees'familiesof their Christmas, Hurt decided to award gift certifi-cates.ConclusionsAs shown above, the recorddemonstrates that Re-spondent retaliated against its employees during Novem-ber and December 1983 because they selected the Union.As to the Christmas , bonuses, Respondent offered nocogent basis for denying the 1983 bonus. Respondent'sassertion that alleged discriminatees23 were making har-assing phone calls to supervisors was Snot proven. Noprobative evidence was offered in that regard.I find that the evidence supports the General Counsel'sallegation that Respondent violated Section 8(a)(1) and(3) by refusing to grant its usual cash bonus in 1983.23A complaint had issued on November 10, 1983, alleging thatTommy Crumphad been illegally dischargedIt isuncontested that Respondent made the decision todiscontinue the cash bonuses and notified the employeesof that decision, without notifying or bargaining with theUnion.The employees were routinely- awarded cashChristmas bonuses which were gauged by their servicetimewith Storall.Therefore,the instant situation in-volves regular compensation for services and must bedistinguished from the Board's decision inBenchmark In-dustries,270 NLRB 22 (1984). Respondent's belated giftcertificates did not remedyitsdenialof the regular bo-nuses.Obviously, the certificates which were good intwo local retail stores were not as valuable as cash.Moreover, the cash bonuses would have exceeded theamountof the certificates. Finally, the certificates werefor $125 without regard to service time of the respectiveemployee. I find Respondent's denial of its establishedChristmas bonuses constitutes' a violation of Section8(a)(1) and (5) as well as Section 8(a)(3).3.Failure to process grievanceThe General Counsel contends that Respondent violat-ed Section 8(a)(1) and(5) by refusing to' process griev-ances regarding disciplinary actions against employees ata time before contract negotiations started. Specifically,theGeneral Counsel contends that Respondent demon-strated violative conduct on November 18, 1983, when itreplied to the Uriion's demand that it discuss disciplinaryactions against various employees to the effect that disci-plinary actionswere within 'management's perogativeuntil a grievance procedure was established in a negotiat-ed agreement provided management continued its estab-lished practice.The General Counsel did not show that Respondentengaged in unilateral change of established practice re-garding grievances or disciplinary procedure. Moreover,theGeneral Counsel cited no authority for its position.In the absence of authority supporting the GeneralCounsel's position, j I am unable to find that Respondentviolated the Act by failing to process grievances on No-vember 18, 1983.4.Failure to meet at reasonable timesAfter being certified on October 18, 1983, the Unionrequested that`dated November 15, 1983. Thereafter, the parties heldtheirfirstnegotiationmeeting on December 8, 1983.During that meeting, Union Representative Clark askedRespondent when it' could meet again.Respondent's at-torney indicated he was unavailable until January 24,1984. The Union,protested.Subsequently, the Union confirmed by a December 20letter arrangements to meet on: January. 24, 1984. TheUnion indicated it was available for more than one dayduring the week of January 24. Respondent's attorneyconfirmed January 24 by letter dated December 23, how-ever, he indicated he was available for only that one day.When the.parties met on January 24, Respondent's- at-torney announced that he alone was authorized to nego-tiate for Respondent and that the Union should not con-tact his client. Union Representative Clark replied thathe would negotiate with the attorney but that he would 238DECISIONSOF NATIONALLABOR RELATIONS BOARDcontact the client whenever he got ready.. Respondent'srepresentatives then terminated the meeting by walkingout.The Union requested further negotiations, by letterdated February 8. On February 10, Respondent's attor-ney replied (in part):Until such time as the Union indicates its willing-ness to negotiate with the duly designated repre-sentatives of StorallManufacturing Company, theCompany sees no point in rescheduling any furthermeetings.The Union then contacted the Federal Mediation Con-ciliation Service and subsequent meetings were arrangedby a mediator. Meetings held after arrangements by themediator included February 22, March 7 and 8, and,April 16 and 17, 1984. When the hearing closed, the par-ties had not agreed to a contract.ConclusionsThe General Counsel argues that Respondent refusedto meet within a reasonable time after December 8, 1983,and that Respondent's unreasonable action was exacer-bated when Respondent walked out of the January 24meeting. Further, according to the General Counsel, Re-spondent was unreasonable in refusing to meet after Jan-uary 24, until requested to meet by a Federal mediator.The Board has long held that dilatory or evasive tac-tics, will be considered in assessing the totality of an em-(CraneCo., 244 NLRB 103, 111 (1979)). Where, as here, the fail-ure to meet occurs against a background of unfair laborpractices committed by Respondent, it does constitute an8(a)(5) violation.Bewley Mills,111 NLRB 830 (1955).Here, Respondent delayed from December 8 until Jan-uary 24, on the assertion that its attorney's schedule didnot permit an earlier meeting. Furthermore, the attor-ney's schedule did not permit meeting for more than 1day in the week of January 24. However, the Board hasrefused to excuse employers from their duty to meet at.reasonable times on the grounds that their negotiatingrepresentative has a busy practice.0 & F Machine Prod-uctsCo.,239 NLRB 1013, 1019 (1978);NLRB v. Ex-change Parts Co.,339.F.2d 829, 832 (1964),rehearingdenied 341 F 2d 584 (5th Cir. 1965).,Here Respondent, on January 24, terminated negotia-tions after the= union representative agreed to negotiateexclusively with Respondent's duly designated represent-ative but refused to agree not to contact Respondent.Respondent has cited no authority for its position inbreaking off negotiations. Moreover, no evidence was of-fered by Respondent to show that the Union has eventaken any action to bypass Respondent's duly designatednegotiations representative.Iagree with the General Counsel on this issue. Re-spondent's background of unfair labor practices, and itsconduct during negotiations, especially its reluctance tomeet within a reasonable time after December 8, and itsbreaking off negotiations on January 24, without provingany justification for that action, illustrates a subjectiveintent of an unwillingness to reach a collective-bargain-ing agreement.InsulatingFabricators, Inc.,144NLRB1325 (1963), enfd.per curiam338 F.2d 1002 (4th Cir.1964);Carbonex Coal Co.,248 NLRB 779 (1980);Arkan-sas GrainCorp.,172 NLRB 1742 (1968).5.Refusal to bargain in good faith by failing tofurnish requested information and unilaterallysubcontracting workThrough use of temporary employees supplied by Em-ployment Consulting, Inc., Respondent reestablished itsnight shift on March 26, 1984. The General Counsel al-leged that action was unlawful.On March 19, 1984, Jim Phillips wrote the Union:Due to immediate market needs, Storall, Inc. willcontract thru the Federal Government for 17 indi-viduals for a period of 90 days, beginning March 26,and continuing for 90 days for the purpose of re-sponding to customer needs.These individuals will not be employees of Stor-all;and they will be told that the term of the con-tract will be only 90 days.effect.The Union telephoned Respondent's attorney and theparties agreed to meet over Storall's decision to subcon-tract for temporary employees. The meeting was held onMarch 22.At the beginning of the March 22 meeting the unionwas given several form documents from a federallyfunded program called A.B.L.E., along with the follow-ing cover letter:March 22, 1984Mr. George ClarkInternationalRepresentativeIUE-AFL-CIO-Local 1151Suite#4, ProfessionalBuildingForrest City, AR 72335Dear Mr. Clark:StorallManufacturing Company, Inc. has con-tracted with Employment Consulting, Inc. toutilizethe A.B.L.E. Program (AbilitiesBasedon Long Ex-perience) to fill a temporary production needs for amaximumof ninety (90) days.The A.B.L.E. Program qualifies` individuals 55years old or older withan annual income of lessthan $4,960 00. At the end of thetrainingperiod,on(1/2) of the salary paid to individuals willbe refunded to the sub-contractor (EmploymentConsulting, Inc.).The reason for use of a sub-contractor is tohandle the administrative paper work, skill qualify-ing, interviewing, reference verification, payroll,and insurance that is required to effect the program.The Federally funded program (A.B.L.E.) is theJob Training Partnership Act. STORALL MFG. COWhen this 90 day program ends the sub-contrac-tor,Employment Consulting, Inc. will be able touse this trained individual on other assignmentsOur letter of March 19, 1984, expresses the paidrate of these individualsJobs to be filled:8Welding..2 Grinding2 Assembly3 Fabrication2 Shipping and Receiving17 TOTAL-Sincerely,/s/ StephenStephenBiller,AttorneySTORALL MANUFACTURING COMPANYDuring the March 22 meeting, the Union argued thatRespondent should have -reemployed employees GaryMiller and Roy Shepherd that had been laid off uponRespondent terminating the night shift on November 10,1983,before using temporary employees. Respondenttold the Union to send Miller to Employment Consult-ing,Inc. (ECI) and that ECI would put Miller towork.24The' Union asked Respondent for names and addressesof all- temporary employees. Respondent replied that itdid not have that information. Respondent, in responseto the Union's request, said it had no written contractwith ECI.' The Union, as 'the meeting concluded, stateditwas not finished negotiating on the `subject and that itwas entitled to the information requested.-During the week of March 26, some 32 temporary em-ployees from ECI worked for Respondent.25 Of the 32temporary employees, only 6 were participants in theA.B.L.E. program. The Union continued to requestnames andaddresses of the temporary employees..ConclusionAs shown above, I have found that Respondent re-fused to reemploy Gary Miller after November 10, 1983,in violation of Section 8(a)(3).In view of Respondent's March 22, 1984 letter-to theUnion, it is apparent that Respondent's decision toemploy temporary employees on March 26, 1984, in-volved labor costs.Moreover, that decision impactedunitemployees' including Gary Miller and Roy Shep-herd-two employees laid off when the night shift wasterminated on November 10(Weston & Brooker Co.,154NLRB 747 (1965)). The temporary employees wereplaced under the control of Respondent subject to Re-spondent's supervision. They performed the same workas unitemployees, at the same pay rates (see Phillips'March 19 letter to the Union above), under similar work-24 Even though the Unionwas puzzled by this recommendation sinceMiller could not qualify for A B L E program due to his age, they sug-gested to Miller that he apply with ECI Miller went to the ECI officelocation butmistakenlyapplied withanother employingagency, Execu-Match25 Nine temporary employees worked forRespondent during the weekbefore March 26239ing conditions. Even though Respondent could not dis-charge an ECI temporary employee, Respondent had theauthority to refuse to work any of the employees Therecord shows that Respondent was a joint employer withECI.-Therefore, the record demonstrates that Respondent'ssubcontracting decision involved a mandatory subject ofbargaining (cf.Otis Elevator Co,269 NLRB 891 (1984)).Although Respondent had occasionally used temporaryemployees, its past practice until March 26, 1984, was toman the night shift with regular employees (see above).The night shift was terminated from November 10 untilMarch, 26, and Respondent, by reestablishing with tem-poraiy employees, engaged in a change in establishedworking conditions.The General Counsel argues that that change was uni-lateral in view of the fait accompli presented by Re-spondent'sMarch 19 letter. I agree. Respondent's lettersand the record demonstrated that its subcontracting deci-sionwas made several days before the March 19 noticeto the Union. Thereafter, Respondent gave,no indicationitwas willing to reconsider its decision and the Union'ssuggestion that laid-off employees should be rehired wasrejected.Subsequently,Respondent refused to provide theUnion with essential information regarding the subcon-tracting issue. Even though documents listing names andaddresses of temporary employees were in existence, asshown during the hearing herein, the Union was nevergiven that requested information. Only names were pro-vided and those around June 20 (see below). Respond-ent's action constitutes an additional 8(a)(1) and (5)'viola-tion.Employers have a duty to furnish requested informa-tion to collective-bargaining representatives where thereis a probability that the requested information is relevantand that it would be of use to the union in carrying outits statutory duties and responsibilities(NLRB v. AcmeIndustrial Co.,385 U.S. 432, 437 (1967)). In addition tothe above-mentioned request regarding temporary em-ployees, the Union, on June 4, 1984, asked Respondentto furnish it with the names and addresses, rates of pay,department, and classification of all unit employeeswhether full time, temporary, or part time. The Unionwas told by Respondent that it would not release ad-dresses of permanent employees.By letter to the Union dated June 20, 1984, Respond-ent enclosed:1.A list of employees hired by Storall since May30, 1984.-2.A list of temporary employees of. Storall con-verted to full time employees.3.Temporary employees currently employed atStorallOn June 26, 1984, the Union responded to Respond-ent's June 20 letter as follows:Iam in receipt of your letter to Dick Bridgerdated June 20, 1984 containing certain informationon employees at Storall 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn your first paragraph you state that you wereenclosing the information in 'accordance with anagreement reached at the last negotiating session onJune 4,1984. I feel I must set the record straight onthat subject.First of all, we did not reach "an agreement onanything." I requested again, as I have several timesin the past, the names, addresses, classification, rateof pay, etc., for all employees hired 'at Storall sinceOctober 7, 1983; whether through Consulting, Inc.,Execu-Match, A.I.D., or any agency that Storallused to secure the Personnel. I further stated that Iwanted the names, addresses, rates of pay, date ofhire, etc., for all employees doing bargaining unitwork in Storallregardlessof whether they weretemporary, permanent or whatever. In fact, I toldyou that I was requesting the same information onthese employees that I requested on employeesprior to the beginning of contract negotiations.You flat refused to give me the addresses andother information I requested. I stated to you that Ifelt I had a right to their addresses under the' Act.Your reply was "I'll just have to run that risk." -If you will remember, I objected to the two-let-tersStorallManagement had distributed only to thenon-striking employees' datedMay 17, 1984 andMay 30, 1984, stating I felt they contained- false andmisleading information.Further, I stated that without the addresses of allthe employees I had no way of communicating withthe non-striking employees.I am again requesting the names, addresses, dateof hire, date of birth, sex, race, marital status, laborgrade, classification, job title, wage rate and shift ofallemployees, -whether temporary or 'permanent,hired since October 7, 1983. This request includesallemployees working in Storall performing bar-gaining unit work that you classify as Storall em-ployees or employees of Execu-Match, ConsultingInc.,A.I.D. or employees of any other agency pro-viding employees to Storall to perform bargainingunit work.The Union-in the above letter indicated that Respond-ent's June 20 response included only a.portion of the in-formation requested.The General Counsel argues that by continuing to failand refuse to give the Union names and addresses of allemployees hired by Respondent since October 7, 1983,and by refusing to give the addresses26 of all currenttemporary employees, Respondent has engaged in addi-tional bad-faith bargainingRespondent, at the hearing herein, did not offer anyevidence in dispute of the Union's June 26 illustrationthat the requested information is relevant and needed bytheUnion in the excercise of its statutory duty. I findthat the Union is entitled to that information and Re-spondent's refusal to satisfy the requests constitutes aviolation of Section 8(a)(1) and (5). Although Respond-26Respondentdid supply a list of current temporary employees onJune 20, but the addresses were not includedent contended that it was concerned that employeeswould be harassed,no evidence was offered to proveRespondent had an objective basis for such a fear.UnitedAircraft Corp. v.NLRB,434 F.2d 1198(2d Cir. 1970).In response to the Union's request for -Respondent'scontract for services under theA B.L.E.program, Re-spondent first indicated there was only a verbal contract,then subsequently provided the Union with a copy of acontract which proved to be slightly different than theexecuted contract.Here, again,Respondent did notpursue its bargaining obligation in a manner designed toenhance the opportunities for agreement.Respondent hasan obligation to provide relevant information which isaccurate.II.THE ALLEGED UNFAIR LABOR PRACTICE STRIKEOn January 26, 1984,during a meetingwith UnionRepresentativeClark,unitemployees voted to strike.Prior to that vote, Clark pointed out to the employeesthat complaints had issued from the NLRBalleging thatRespondent had engaged in unfair labor practices. Clarksummarized those unfair labor practiceallegations re-garding the -discharge of Crump, Garner, and Kilgore.Clark told the employees that he felt Respondent wascontinuing to engage in unfair labor practices.He men-tioned that Respondent had walked out of a January 24,1984 bargainingsession.-Clark told the employees their choices ofaction in-cludedwaiting for the Board processes.in the unfairlabor practice cases, or to strike The employees voted toset an April 1; 1984 strike deadline. Subsequently, thedeadlinewas extended. Finally, on May 21, 1984, thethe hearing, the strike was continuing.Clark met with the unit employees on May 11 and 17,when he again told them of the unfair labor practice pro-ceedings. On May 17, the employees voted again,unani-mously, to strike Unrebutted evidence shows the strikewas postponed from April 1 to May 21, because of theinstant hearing27 and in order to explore settlement ofthe unfair labor practices.Therefore, the evidence establishes that the May 21,1984 strike was initiated by the unfair,labor practiceswhich were established herein,28 and is,- therefore, anunfair labor practice strike. The strikers are entitled toimmediate reinstatement on making unconditional offersto return to work.NLRB v. Mackay Radio Co.,304 U.S.333 (1938),Pace Oldsmobile,256 NLRB 1001, 1010, 1011(1981).27 Subsequently, of course, the hearing was reopened on July 17 and18, 1984---28 Jim Phillips testified about conversations he had with three employ-ees on the picket line where they discussed reasons why a contract hadnot been reached 'According to Phillips, at least one employee, ElvisDuggan, told Phillips that he was on strike because the Union could notaccept the company's proposed contractElvis Duggan denied that he told Phillips he was on strike because ofthe contract Instead, according to Duggan, he told Phillips, "We wereon strike because of the refusal to bargain in, good faith on a contract"In any event, I find that Phillips' conversations do not establish a basisfor determining. overall strike motivationNeither does his testimonyovercome the strong evidence of the General Counsel regarding motiva-tion of the strike STORALL MFG. COCONCLUSIONS OF LAW1.The Respondent, StorallManufacturing Company,Inc., is.an employer engaged in commerce within themeaning ofSection 2(2), (6), and (7) of the Act.2. International Union of Electronic, Electrical, Tech-nical,Salaried and Machine Workers, AFL-CIO, Local1151 is a labor organization within the meaning of Sec-tion 2(5) of the Act3.Respondent, by repeatedly interrogating its employ-ees about their union activities and desires; by prohibit-ing its employees to solicit other employees to sign unionauthorization cards during nonwork times; by asking itsemployee to give it their union authorization cards; byrepeatedly creating the impression that it wasengaged inthe surveillance of its employees' union activities; bythreateningemployees that it was futile to -select -theUnionas bargainingrepresentative because the Unionhad nothing with which to bargain; by threatening itsemployees that Respondent could start negotiating fromzero; by threatening its employee with loss of job if theemployee supports the Union; by threatening its employ-ees with declining work orders because of the union or-ganizingcampaign; by threatening to have. members ofemployees'familiesterminated from jobs outside Re-spondent because of its employee'sunionactivities, bythreatening employees that it would be awful hard to getrid of the union label; by threatening that employeescould 'be easily followedon assertingthe employee'stracks are wide and deep, because of the employee'sunion activity; by threatening that the employee will notbe permitted to work in Jonesboro or northeast Arkansasbecause of his union activity; by threatening that an em-ployee would lose his family if he continued to supportthe Union; by threatening to disseminate false derogatoryinformation about its employee because of his union ac-tivities;and by threatening its,employees with loss oftheir Christmas bonuses because of, their union activitiesviolated Section 8(a)(1) of the Act.4.Respondent, by discharging Tommy Crump, DannyGarner, and Roy Kilgore and by refusing to reinstateCrump, Garner, Kilgore, and Gary Miller, violated Sec-tion 8(a)(1) and(3) of the Act.5.All productionand maintenanceemployees, includ-ing truckdrivers, fabricators, forklift operators, welders,painters, grinders, janitor, line hangers, shipping and re-ceiving employees,' and testers, employed by the Em-ployer at its 5702 Kruger St., Jonesboro, Arkansas facili-ty.Excluded: All other employees, including all officeclerical employees,salesmen,guards, leadmen,assistantsupervisors, and supervisors as defined in the Act consti-tutean appropriate unit for the purpose of collective bar-gainingwithin the meaning of Section 9(b) of the Act.6.Since October 18, 1983, the above-named labor or-ganizationhas been, and is now, the exclusive bargainingrepresentative of all employees in the aforesaid unit forthe purpose of collectivebargainingwithin the meaningof Section,9(b) of the Act.7.Respondent, by unilaterally reducing the dailyworking hours for unit employees from 8 to 7 hours perday during November and December 1983, and January1984; and by unilaterally denying unit employees theircash Christmas bonuses in December 1983, has engaged241in,and is engaging in, unfair labor practices within themeaning of Section 8(a)(1), (3), and (5) of the Act.8.Respondent, by failing and refusing to meet and ne-gotiate I at reasonable times following request of theaforesaidexclusivecollective-bargainingagent(theUnion) of its employees after December 8, 1983, by re-fusing to furnish the Union with requested informationwhich was relevant and necessary to the Union; by uni-laterally subcontracting night-shift work and employingtemporary employees rather than reemploying laid-offemployees on March 26, 1984; by refusing to provide theUnion requested information concerning Respondent'sfull-time, temporary, and part-time employees from Oc-tober 7, 1983, has violated Section 8(a)(1) and (5).9.The strike among Respondent's employees whichcommenced on May 21, 1984, was an unfair labor prac-tice strike, from its inception resulting from the aforesaidunfair labor practices by Respondent.10.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1), (3), and (5)of the Act, I shall order that it cease and desist there-from and take certain affirmative action designed to ef-fectuate the policies of the Act. Having found that Re-spondent, in violation of Section 8(a)(5), has failed in itsobligation to bargain in good faith, I shall, in order toinsure that the employees in the appropriate unit will beaccorded the services of their selected bargaining agentfor the period provided by law, construe the initialperiod of certification 'as beginning on the date Respond-ent commences to bargain in good faith with the Unionas the recognized bargaining representative in the appro-priate unit.29Having further found that Respondent terminated andhas thereafter refused to reinstate Tommy Crump,Danny Garner, and` Roy Kilgore, and has refused to re-employ Gary Miller since January 19, 1984, in violationof Section 8(a)(3) and (1) of the Act, I shall order Re-spondent to offer the above-named employees immediateand full reinstatement to their- former positions or, ifthose positions no longer exist, to substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges, .and make them whole for any lossof earnings they may- have suffered as a result of the dis-crimination against them.Having found that Respondent engaged in unilateralchanges in working conditions in violation- of Section8(a)(1), (3), and (5) of the Act, I shall order resumptionof the status quo ante by requiring Respondent to restoreback wages lost through its unlawful reduction in workhours during November and December 1983, and Janu-ary 1984; and Christmas bonuses lost through its unilater-alcancellation of cash Christmas bonus in December1983.29Lawrence Textile Shrinking Co,235 NLRB 1178 (1978); and casescited at fn 7 242DECISIONSOF NATIONAL LABOR RELATIONS BOARDIhave further found that the strike which began onMay 21, 1984, was an unfair labor practice strike from itsinception.Accordingly, I shall-order that Respondentoffer the strikers, upon their unconditional applicationsto return to work, immediate and full reinstatement totheir former positions or, if those positions no longerexist, to substantially equivalent positions without preju-dice to their seniority and other rights and privileges,dismissing,if necessary, persons hired on or after May21, 1984, and to make them whole for any loss of earn-ings they may suffer as a result of Respondent's refusal,if any, to reinstate them in a timely fashion by paying toeach of them a sum of money equal to that each'wouldhave earned as wages during the period commencing 5days after the date on which each unconditionally offersto return to work to the date of Respondent's offer ofreinstatement, less any net earnings during such period.The Board has found that the 5-day period is a reasona-ble accommodation between the interests of the employ-ees in returning to work as quickly as possible and theemployer's need to effectuate that returnin anorderlymanner.30Accordingly, if Respondent herein has al-ready rejected, or hereafter rejects, unduly delays, or ig-nores any unconditional offer to return to work,- or at-taches unlawful conditions to, its offer of reinstatement,the 5-day period serves no useful purpose and backpaywill commence as of the unconditional offer to return towork.31In each of the above instances where backpay is ap-propriate, such backpay and interest shall be computedin the manner prescribed in F.W.Woolworth Co.,90NLRB 289 (1950), andFlorida Steel Corp.,231' NLRB651 (1977).32On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed33-ORDERThe Respondent, StorallManufacturing, Company,Inc., Jonesboro, Arkansas, its officers, agents, successors,and assigns, shall1.Cease and desist from(a) Interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed them inSection 7 of the Act, in violation of Section 8(a)(1) of.theAct by repeatedly interrogating its employees abouttheir union activities and desires; by prohibiting its em-ployees to solicit other employees to sign union authori-zation cards during nonwork times; by asking its employ-ees to give it their union authorization cards; by repeat-edly creating the impression that it is engaged in the sur-veillance of its employees' union activities, by- threaten-ing employees that it is futile to select the Union as bar-.gaining representative because the Union has nothing30Drug Package Co,228 NLRB 108 (1977)-31Newport News Shipbuilding Co,236 NLRB 1637 (1978)32 See generallyIsis Plumbing Co,138 NLRB 716 (1962)33 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations,thefindings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poseswith which to bargain; by threatening its employees thatRespondent could start negotiating from zero; by threat-ening its employee with loss of job if the employee sup-ports the Union; by threatening its employees with de-clining -work orders because of the union organizingcampaign; by threatening to have members of employees'families terminated from jobs outside Respondent be-cause of its employees' union activities; by threateningemployees that it would be difficult to get rid of theunion label; by threatening that employees could beeasily followed on asserting the employee's tracks arewide and deep, because of the employee's union-activity;by threatening that the employee will not be permittedtowork in Jonesboro or northeast Arkansas because ofhisunion activity; by threatening that an employeewould lose his family if he continued to support theUnion; by threatening to disseminate false, derogatory in-formation about its employee because of his union activi-ties;and by threatening its employees with loss of-theChristmas bonuses because of their union activities.(b)Discharging its employees and refusing to reinstatethem. because of their protected concerted activities ortheir union activities.(c)Refusing to bargain in good faith with InternationalUnion of Electronic, Electrical, Technical, Salaried andMachine Workers, AFL-CIO, Local 1151, as the certi-fied collective-bargaining representative of the employ-ees in the following described unit:-All production and maintenance employees, includ-ing truckdrivers, fabricators, forkliftoperators,welders, painters, grinders, janitor, line hangers,shipping and receiving employees,-and testers, em-ployed by the Employer at -its 5702 Kruger St.;Jonesboro,Arkansas facility.Excluded:All otheremployees, including all office clerical employees,salesmen, guards, leadmen, assistant. supervisors, andsupervisors as'defined in the- Act: -(d)Unilaterally employing temporary employees toman its -night-shift operations from March 26, 1984, andrefusing to employ its own employees, without first ne-gotiating with Union; unilaterally reducing daily workinghours for unit employees; unilaterally' cancelling its em-ployees' cash Christmas bonuses, refusing to meet andnegotiate with the Union at reasonable times, and refus-ing to furnish relevant information to the Union on re-quest.-(e) In any other manner interfering with, restraining,or coercing its employees in the exerciseof therightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act..(a)Bargain in good faith with the labor organization,on its request, as the exclusive representative by meetingand negotiating at reasonable times; and by furnishingthe Union information it requests which is relevant andnecessary(b)Offer immediate and full reinstatement to TommyCrump, Danny Garner, Roy Kilgore, and Gary Miller totheir former 'positions or, if those positions no longerexist, to substantially equivalent postions, without preju- STORALL MFG. CO.dice to their seniority or other rights and privileges, andmake them whole for any loss of earnings they may havesuffered as a result of the discrimination practiced againstthem in the manner set forth in the remedy section ofthis decision.(c)Offer the unfair labor practice strikers, on their un-conditional applications to return to work, immediateand full reinstatement to their former positions or, ifthose positions no longer exist, to substantially equivalentpositions,without prejudice ,to their seniority or otherrights and privileges, dismissing, if necessary, personshired on or after May 21, 1984, and make them wholefor any loss of earnings they have suffered or may sufferas a result of the discrimination practiced against them inthe manner set forth in the remedy section of this deci-sion.(d)Make all unit employees whole by paying backwages, with interest, as shown in the remedy section forloses incurred as a result of its unlawful refusal to grant.the employees' 1983 cash Christmas bonuses and its tinlawful reduction in daily work hours from 8 to 7, duringNovember and December 1983, and January 1984.(e)Preserve and, on request, make available to. theBoard or its agents for examination and copying, all pay-243roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(f)Post at its plant in Jonesboro, Arkansas, copies ofthe attached notice marked "Appendix "34 Copies of thenotice, on forms provided by the Regional Director forRegion 26, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices, are not altered, defaced, or covered byany other material.(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.34 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "